--------------------------------------------------------------------------------

Exhibit 10.42
 
[image2.jpg]
 
 
2006 Incentive Compensation Plan
Plan Document




Effective as of June 1, 2010

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE  I.  ESTABLISHMENT; PURPOSES; AND DURATION
 
1
1.1.  Establishment of the Plan.
 
1
1.2.  Purposes of the Plan.
 
1
1.3.  Duration of the Plan.
 
1
     
ARTICLE  II.  DEFINITIONS
 
2
2.1.  “Affiliate”
 
2
2.2.  “Award”
 
2
2.3.  “Award Agreement”
 
2
2.4.  “Beneficial Ownership”
 
3
2.5.  “Board” or “Board of Directors”
 
3
2.6.  “Cause”
 
3
2.7.  “Change of Control”
 
3
2.8.  “Code”
 
5
2.9.  “Committee”
 
5
2.10.  “Company Incumbent Board”
 
5
2.11.  “Company Proxy Contest”
 
5
2.12.  “Company Surviving Corporation”
 
5
2.13.  “Covered Employee”
 
5
2.14.  “Director”
 
6
2.15.  “Disability”
 
6
2.16.  “Dividend Equivalents”
 
6
2.17.  “Effective Date”
 
6
2.18.  “Employee”
 
6
2.19.  “Exchange Act”
 
6
2.20.  “Fair Market Value”
 
6
2.21.  “Fiscal Year”
 
7
2.22.  “Freestanding SAR”
 
7
2.23.  “Grant Price”
 
7
2.24.  “Incentive Stock Option”
 
7
2.25.  “Insider”
 
7
2.26.  “Non-Control Acquisition”
 
7
2.27.  “Non-Control Transaction”
 
7
2.28.  “Non-Employee Director”
 
7
2.29.  “Nonqualified Stock Option”
 
8
2.30.  “Notice”
 
8
2.31.  “Option”
 
8
2.32.  “Option Price”
 
8
2.33.  “Other Stock-Based Award”
 
8
2.34.  “Participant”
 
8
2.35.  “Performance-Based Compensation”
 
8
2.36.  “Performance Measure”
 
8
2.37.  “Performance Period”
 
8
2.38.  “Performance Share”
 
8


 
(i)

--------------------------------------------------------------------------------

 



   
Page
     
2.39.  “Performance Unit”
 
8
2.40.  “Period of Restriction”
 
8
2.41.  “Person”
 
9
2.42.  “Qualified Change of Control”
 
9
2.43.  “Related Entity”
 
9
2.44.  “Restricted Stock”
 
9
2.45.  “Restricted Stock Unit”
 
9
2.46.  “Retirement”
 
9
2.47.  “Rule 16b-3”
 
9
2.48.  “Securities Act”
 
9
2.49.  “Share”
 
9
2.50.  “Stock Appreciation Right”
 
9
2.51.  “Subject Person”
 
9
2.52.  “Subsidiary”
 
9
2.53.  “Substitute Awards”
 
10
2.54.  “Tandem SAR”
 
10
2.55.  “Termination”
 
10
2.56.  “Voting Securities”
 
10
     
ARTICLE  III.  ADMINISTRATION
 
10
3.1.  General.
 
10
3.2.  Committee.
 
11
3.3.  Authority of the Committee.
 
11
3.4.  Award Agreements.
 
13
3.5.  Discretionary Authority; Decisions Binding.
 
13
3.6.  Attorneys; Consultants.
 
14
3.7.  Delegation of Administration.
 
14
     
ARTICLE  IV.  SHARES SUBJECT TO THE PLAN AND ANNUAL AWARD LIMITS
 
14
4.1.  Number of Shares Available for Grants.
 
14
4.2.  Annual Award Limits.
 
15
4.3.  Adjustments in Authorized Shares.
 
15
4.4.  No Limitation on Corporate Actions.
 
16
     
ARTICLE  V.  ELIGIBILITY AND PARTICIPATION
 
17
5.1.  Eligibility.
 
17
5.2.  Actual Participation.
 
17
     
ARTICLE  VI.  STOCK OPTIONS
 
17
6.1.  Grant of Options.
 
17
6.2.  Award Agreement.
 
17
6.3.  Option Price.
 
17
6.4.  Duration of Options.
 
18
6.5.  Exercise of Options.
 
18
6.6.  Payment.
 
18


 
(ii)

--------------------------------------------------------------------------------

 



   
Page
     
6.7.  Rights as a Shareholder.
 
19
6.8.  Termination of Employment or Service.
 
19
6.9.  Limitations on Incentive Stock Options.
 
20
     
ARTICLE  VII.  STOCK APPRECIATION RIGHTS
 
21
7.1.  Grant of SARs.
 
21
7.2.  Grant Price.
 
21
7.3.  Exercise of Tandem SARs.
 
21
7.4.  Exercise of Freestanding SARs.
 
22
7.5.  Award Agreement.
 
22
7.6.  Term of SARs.
 
22
7.7.  Payment of SAR Amount.
 
22
7.8.  Rights as a Shareholder.
 
22
7.9.  Termination of Employment.
 
22
     
ARTICLE  VIII.  RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
23
8.1.  Awards of Restricted Stock and Restricted Stock Units.
 
23
8.2.  Award Agreement.
 
23
8.3.  Nontransferability of Restricted Stock.
 
23
8.4.  Period of Restriction and Other Restrictions.
 
23
8.5.  Delivery of Shares, Payment of Restricted Stock Units.
 
23
8.6.  Forms of Restricted Stock Awards.
 
24
8.7.  Voting Rights.
 
24
8.8.  Dividends and Other Distributions.
 
24
8.9.  Termination of Employment or Service.
 
25
8.10.  Compliance With Section 409A.
 
25
     
ARTICLE  IX.  PERFORMANCE UNITS AND PERFORMANCE SHARES
 
25
9.1.  Grant of Performance Units and Performance Shares.
 
25
9.2.  Value of Performance Units and Performance Shares.
 
26
9.3.  Earning of Performance Units and Performance Shares.
 
26
9.4.  Form and Timing of Payment of Performance Units and Performance Shares.
 
26
9.5.  Rights as a Shareholder.
 
26
9.6.  Termination of Employment.
 
26
9.7.  Compliance With Section 409A.
 
27
     
ARTICLE  X.  OTHER STOCK-BASED AWARDS
 
27
10.1.  Other Stock-Based Awards.
 
27
10.2.  Value of Other Stock-Based Awards.
 
27
10.3.  Payment of Other Stock-Based Awards.
 
27
10.4.  Termination of Employment or Directorship.
 
27
10.5.  Compliance With Section 409A.
 
28
     
ARTICLE  XI.  PERFORMANCE MEASURES
 
28
11.1.  Performance Measures.
 
28


 
(iii)

--------------------------------------------------------------------------------

 



   
Page
     
11.2.  Evaluation of Performance.
 
29
11.3.  Adjustment of Performance-Based Compensation.
 
29
11.4.  Committee Discretion.
 
29
     
ARTICLE  XII.  DIVIDEND EQUIVALENTS
 
30
12.1.  Dividend Equivalents.
 
30
     
ARTICLE  XIII.  TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION
 
30
13.1.  Transferability of Incentive Stock Options.
 
30
13.2.  All Other Awards.
 
31
13.3.  Beneficiary Designation.
 
31
     
ARTICLE  XIV.  RIGHTS OF PARTICIPANTS
 
31
14.1.  Rights or Claims.
 
31
14.2.  Adoption of the Plan.
 
32
14.3.  Vesting.
 
32
14.4.  No Effects on Benefits.
 
32
14.5.  One or More Types of Awards.
 
33
     
ARTICLE  XV.  CHANGE OF CONTROL
 
33
15.1.  Treatment of Outstanding Awards.
 
33
15.2.  No Implied Rights; Other Limitations.
 
35
15.3.  Termination, Amendment, and Modifications of Change of Control
Provisions.
 
35
15.4.  Compliance with Section 409A.
 
35
     
ARTICLE  XVI.  AMENDMENT, MODIFICATION, AND TERMINATION
 
36
16.1.  Amendment, Modification, and Termination.
 
36
16.2.  Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.
 
37
     
ARTICLE  XVII.  TAX WITHHOLDING AND OTHER TAX MATTERS
 
37
17.1.  Tax Withholding.
 
37
17.2.  Withholding or Tendering Shares.
 
38
17.3.  Restrictions.
 
38
17.4.  Special ISO Obligations.
 
38
17.5.  Section 83(b) Election.
 
38
17.6.  No Guarantee of Favorable Tax Treatment.
 
39
     
ARTICLE  XVIII.  LIMITS OF LIABILITY; INDEMNIFICATION
 
39
18.1.  Limits of Liability.
 
39
18.2.  Indemnification.
 
39
     
ARTICLE  XIX.  SUCCESSORS
 
40
19.1.  General.
 
40


 
(iv)

--------------------------------------------------------------------------------

 



   
Page
     
ARTICLE  XX.  MISCELLANEOUS
 
40
20.1.  Drafting Context.
 
40
20.2.  Forfeiture Events.
 
40
20.3.  Severability.
 
41
20.4.  Transfer, Leave of Absence.
 
41
20.5.  Exercise and Payment of Awards.
 
42
20.6.  Deferrals.
 
42
20.7.  Loans.
 
42
20.8.  No Effect on Other Plans.
 
42
20.9.  Section 16 of Exchange Act and Code Section 162(m).
 
42
20.10.  Requirements of Law; Limitations on Awards.
 
43
20.11.  Participants Deemed to Accept Plan.
 
44
20.12.  Governing Law.
 
44
20.13.  Plan Unfunded.
 
44
20.14.  Administration Costs.
 
45
20.15.  Uncertificated Shares.
 
45
20.16.  No Fractional Shares.
 
45
20.17.  Deferred Compensation.
 
45
20.18.  Employees Based Outside of the United States.
 
45


 
(v)

--------------------------------------------------------------------------------

 


CORELOGIC, INC.
2006 INCENTIVE COMPENSATION PLAN


CoreLogic, Inc., a Delaware corporation (the “Company”), has adopted CoreLogic,
Inc. 2006 Incentive Compensation Plan (the “Plan”) for the benefit of
non-employee directors of the Company and officers and eligible employees of the
Company and any Subsidiaries and Affiliates (as each term defined below), as
follows:


ARTICLE  I.
ESTABLISHMENT; PURPOSES; AND DURATION


1.1.   Establishment of the Plan.  The Company hereby establishes this incentive
compensation plan to be known as “CoreLogic, Inc. 2006 Incentive Compensation
Plan”, as set forth in this document.  The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares
and Other Stock-Based Awards.  The Plan was adopted by the Board of Directors
(as defined below) on February 23, 2006.  The Plan became effective upon
approval by the shareholders of the Company, which approval must occur within
the period beginning on such adoption date and ending on February 22, 2007 (the
“Effective Date”).  The Plan was amended and restated effective June 1, 2010 to
reflect the change in the name of the Company to CoreLogic, Inc.  The Plan shall
remain in effect as provided in Section 1.3.


1.2.   Purposes of the Plan.  The purposes of the Plan are to provide additional
incentives to non-employee directors of the Company and to those officers and
employees of the Company, Subsidiaries and Affiliates whose substantial
contributions are essential to the continued growth and success of the business
of the Company and the Subsidiaries and Affiliates, in order to strengthen their
commitment to the Company and the Subsidiaries and Affiliates, and to attract
and retain competent and dedicated individuals whose efforts will result in the
long-term growth and profitability of the Company and to further align the
interests of such non-employee directors, officers and employees with the
interests of the shareholders of the Company.  To accomplish such purposes, the
Plan provides that the Company may grant Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units, Performance Shares and Other Stock-Based Awards.


1.3.   Duration of the Plan.  The Plan shall commence on the Effective Date, as
described in Section 1.1, and shall remain in effect, subject to the right of
the Board of Directors to amend or terminate the Plan at any time pursuant to
Article XVII, until all Shares subject to it shall have been delivered, and any
restrictions on such Shares have lapsed, pursuant to the Plan’s
provisions.  However, in no event may an Award be granted under the Plan on or
after ten years from the Effective Date.

 
-1-

--------------------------------------------------------------------------------

 


ARTICLE  II.
DEFINITIONS


Whenever used in the Plan, the fol­lowing terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:


2.1.   “Affiliate” means any entity other than the Company and any Subsidiary
that is affiliated with the Company through stock or equity ownership or
otherwise and is designated as an Affiliate for purposes of the Plan by the
Committee; provided, however, that, notwithstanding any other provisions of the
Plan to the contrary, for purposes of NQSOs and SARs, if an individual who
otherwise qualifies as an Employee or Non-Employee Director provides services to
such an entity and not to the Company or a Subsidiary, such entity may only be
designated an Affiliate if the Company qualifies as a “service recipient,”
within the meaning of Code Section 409A, with respect to such individual;
provided further that such definition of “service recipient” shall be determined
by (a) applying Code Section 1563(a)(1), (2) and (3), for purposes of
determining a controlled group of corporations under Code Section 414(b), using
the language “at least 50 percent” instead of “at least 80 percent” each place
it appears in Code Section 1563(a)(1), (2) and (3), and by applying Treasury
Regulations Section 1.414(c)-2, for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of Code
Section 414(c), using the language “at least 50 percent” instead of “at least 80
percent” each place it appears in Treasury Regulations Section 1.414(c)-2, and
(b) where the use of Shares with respect to the grant of an Option or SAR to
such an individual is based upon legitimate business criteria, by applying Code
Section 1563(a)(1), (2) and (3), for purposes of determining a controlled group
of corporations under Code Section 414(b), using the language “at least 20
percent” instead of “at least 80 percent” at each place it appears in Code
Section 1563(a)(1), (2) and (3), and by applying Treasury Regulations Section
1.414(c)-2, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
using the language “at least 20 percent” instead of “at least 80 percent” at
each place it appears in Treasury Regulations Section 1.414(c)-2.


2.2.   “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Performance Shares, Performance
Units, and Other Stock-Based Awards.


2.3.   “Award Agreement” means either: (a) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under the Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof.  The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.

 
-2-

--------------------------------------------------------------------------------

 


2.4.   “Beneficial Ownership” (including correlative terms) shall have the
meaning given such term in Rule 13d-3 promulgated under the Exchange Act.


2.5.   “Board” or “Board of Directors” means the Board of Directors of the
Company.


2.6.   “Cause” shall have the definition given such term in a Participant’s
Award Agreement, or in the absence of any such definition, as determined in good
faith by the Committee.


2.7.   “Change of Control” means the occurrence of any of the following:


(a)           an acquisition in one transaction or a series of related
transactions (other than directly from the Company or pursuant to Awards granted
under the Plan or compensatory options or other similar awards granted by the
Company) by any Person of any Voting Securities of the Company, immediately
after which such Person has Beneficial Ownership of fifty percent (50%) or more
of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, that in determining whether a Change of Control
has occurred pursuant to this Section 2.7(a), Voting Securities of the Company
which are acquired in a Non-Control Acquisition shall not constitute an
acquisition that would cause a Change of Control; or


(b)           any Person acquires (or has acquired during the twelve (12)-month
period ending on the date of the most recent acquisition by such Person)
Beneficial Ownership of Voting Securities of the Company possessing thirty-five
percent (35%) or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change of Control has occurred pursuant to this Section 2.7(b), Voting
Securities of the Company which are acquired in a Non-Control Acquisition shall
not constitute an acquisition that would cause a Change of Control; or


(c)           the individuals who, immediately prior to the Effective Date, are
members of the Board (the “Company Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the election, or nomination for election of any new director was
approved by a vote of at least a majority of the Company Incumbent Board, such
new director shall, for purposes of the Plan, be considered as a member of the
Company Incumbent Board; provided further, however, that no individual shall be
considered a member of the Company Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a “Company Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Election Contest or Company Proxy
Contest; or

 
-3-

--------------------------------------------------------------------------------

 


(d)           the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company unless:


(i)             the shareholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, more than fifty percent (50%) of the combined voting power of
the outstanding Voting Securities of the corporation resulting from such merger
or consolidation or reorganization (the “Company Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities of
the Company immediately before such merger, consolidation, recapitalization or
reorganization; and


(ii)            the individuals who were members of the Company Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, recapitalization or reorganization constitute at least a majority
of the members of the board of directors of the Company Surviving Corporation,
or a corporation Beneficially Owning, directly or indirectly, a majority of the
voting securities of the Company Surviving Corporation, and


(iii)           no Person, other than (A) the Company, (B) any Related Entity,
(C) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to such merger, consolidation, recapitalization or
reorganization, was maintained by the Company, the Company Surviving
Corporation, or any Related Entity or (D) any Person who, together with its
Affiliates, immediately prior to such merger, consolidation, recapitalization or
reorganization had Beneficial Ownership of fifty percent (50%) or more of the
then outstanding Voting Securities of the Company, owns, together with its
Affiliates, Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Company Surviving Corporation’s then outstanding Voting
Securities


(a transaction described in clauses (d)(i) through (d)(iii) above is referred to
herein as a “Non-Control Transaction”); or


(e)           any approval of any plan or proposal for the liquidation or
dissolution of the Company; or


(f)            any sale, lease, exchange, transfer or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets or business of the Company to any Person (other than (A) a transfer
or distribution to a Related Entity, or (B) a transfer or distribution to the
Company’s shareholders of the stock of a Related Entity or any other assets).

 
-4-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities of the Company as a result of the acquisition of
Voting Securities of the Company by the Company which, by reducing the number of
Voting Securities of the Company then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and (1) before
such share acquisition by the Company the Subject Person becomes the Beneficial
Owner of any new or additional Voting Securities of the Company in a related
transaction or (2) after such share acquisition by the Company the Subject
Person becomes the Beneficial Owner of any new or additional Voting Securities
of the Company which in either case increases the percentage of the then
outstanding Voting Securities of the Company Beneficially Owned by the Subject
Person, then a Change of Control shall be deemed to occur.


Solely for purposes of this Section 2.7, (1) “Affiliate” shall mean, with
respect to any Person, any other Person that, directly or indirectly, controls,
is controlled by, or is under common control with, such Person, and (2)
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.  Any Relative (for
this purpose, “Relative” means a spouse, child, parent, parent of spouse,
sibling or grandchild) of an individual shall be deemed to be an Affiliate of
such individual for this purpose.  None of the Company or any Person controlled
by the Company shall be deemed to be an Affiliate of any holder of Shares.


2.8.                   “Code” means the Internal Revenue Code of 1986, as it may
be amended from time to time, including rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.


2.9.                   “Committee” means the Compensation Committee of the Board
of Directors or a subcommittee thereof, or such other committee designated by
the Board to administer the Plan.


2.10.                 “Company Incumbent Board” shall have the meaning provided
in Section 2.7(c).


2.11.                 “Company Proxy Contest” shall have the meaning provided in
Section 2.7(c).


2.12.                 “Company Surviving Corporation” has the meaning provided
in Section 2.7(d)(i).


2.13.                 “Covered Employee” means any Employee who is or may become
a “covered employee,” as defined in Code Section 162(m), and who is designated,
either as an individual Employee or a member of a class of Employees, by the
Committee within the shorter of (i) ninety (90) days after the beginning of the
Performance Period, or (ii) the first twenty-five percent (25%) of the
Performance Period, as a “Covered Employee” under the Plan for such applicable
Performance Period.

 
-5-

--------------------------------------------------------------------------------

 


2.14.                 “Director” means any individual who is a member of the
Board of Directors of the Company.


2.15.                 “Disability” means the inability to engage in any
substantial gainful occupation to which the relevant individual is suited by
education, training or experience, by reason of any medically determinable
physical or mental impairment, which condition can be expected to result in
death or continues for a continuous period of not less than twelve (12) months;
provided, however, that, for purposes of ISOs, “Disability” shall mean
“permanent and total disability” as set forth in Section 22(e)(3) of the Code.


2.16.                 “Dividend Equivalents” means the equivalent value (in cash
or Shares) of dividends that would otherwise be paid on the Shares subject to an
Award but that have not been issued or delivered, as described in Article XII.


2.17.                 “Effective Date” shall have the meaning ascribed to such
term in Section 1.1.


2.18.                 “Employee” means any person designated as an employee of
the Company, a Subsidiary and/or an Affiliate on the payroll records
thereof.  An Employee shall not include any individual during any period he or
she is classified or treated by the Company, a Subsidiary or an Affiliate as an
independent contractor, a consultant, or any employee of an employment,
consulting, or temporary agency or any other entity other than the Company, a
Subsidiary and/or an Affiliate without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, a Subsidiary and/or an
Affiliate during such period.  As further provided in Section 20.4, for purposes
of the Plan, upon approval by the Committee, the term Employee may also include
Employees whose employment with the Company, a Subsidiary or an Affiliate has
been terminated subsequent to being granted an Award under the Plan.  For the
avoidance of doubt, a Director who would otherwise be an “Employee” within the
meaning of this Section 2.19 shall be considered an Employee for purposes of the
Plan.


2.19.                 “Exchange Act” means the Securities Exchange Act of 1934,
as it may be amended from time to time, including the rules and regulations
promulgated thereunder and successor provisions and rules and regulations
thereto.


2.20.                 “Fair Market Value” means the fair market value of the
Shares as determined by the Committee by the reasonable application of such
reasonable valuation method, consistently applied, as the Committee deems
appropriate; provided, however, that, with respect to ISOs, for purposes of
Section 6.3 and 6.9(c), such fair market value shall be determined subject to
Section 422(c)(7) of the Code; provided further, however, that (a) if the Shares
are readily tradable on an established securities market, Fair Market Value on
any date shall be the last sale price reported for the Shares on such market on
such date or, if no sale is reported on such date, on the last date preceding
such date on which a sale was reported, or (b) if the Shares are admitted for
listing on the New York Stock Exchange or other comparable market, Fair Market
Value on any date shall be the last sale price reported for the Shares on such
market on such date or, if no sale is reported on such date, on the last day
preceding such date on which a sale was reported.  In each case, the Committee
shall determine Fair Market Value in a manner that satisfies the applicable
requirements of Code Section 409A.

 
-6-

--------------------------------------------------------------------------------

 


2.21.                 “Fiscal Year” means the calendar year, or such other
consecutive twelve-month period as the Committee may select.
 
2.22.                 “Freestanding SAR” means an SAR that is granted
independently of any Options, as described in Article VII.


2.23.                 “Grant Price” means the price established at the time of
grant of an SAR pursuant to Article VII, used to determine whether there is any
payment due upon exercise of the SAR.
 
2.24.                 “Incentive Stock Option” or “ISO” means a right to
purchase Shares under the Plan in accordance with the terms and conditions set
forth in Article VI and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Section 422 of the Code.


2.25.                 “Insider” means an individual who is, on the relevant
date, an officer, director or ten percent (10%) Beneficial Owner of any class of
the Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act.


2.26.                 “Non-Control Acquisition” means an acquisition (whether by
merger, stock purchase, asset purchase or otherwise) by (a) an employee benefit
plan (or a trust forming a part thereof) maintained by (i) the Company or (ii)
any corporation or other Person of which fifty percent (50%) or more of its
total value or total voting power of its Voting Securities or equity interests
is owned, directly or indirectly, by the Company (a “Related Entity”); (b) the
Company or any Related Entity; (c) any Person in connection with a Non-Control
Transaction; or (d) any Person that owns, together with its Affiliates,
Beneficial Ownership of fifty percent (50%) or more of the outstanding Voting
Securities of the Company on the Effective Date.


2.27.                 “Non-Control Transaction” shall have the meaning provided
in Section 2.7(d).


2.28.                 “Non-Employee Director” means a Director who is not an
Employee.

 
-7-

--------------------------------------------------------------------------------

 
 
2.29.                 “Nonqualified Stock Option” or “NQSO” means a right to
purchase Shares under the Plan in accordance with the terms and conditions set
forth in Article VI and which is not intended to meet the requirements of
Section 422 of the Code or otherwise does not meet such requirements.


2.30.                 “Notice” means notice provided by a Participant to the
Company in a manner prescribed by the Committee.


2.31.                 “Option” or “Stock Option” means an Incentive Stock Option
or a Nonqualified Stock Option, as described in Article VI.


2.32.                 “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.


2.33.                 “Other Stock-Based Award” means an equity-based or
equity-related Award described in Section 10.1, granted in accordance with the
terms and conditions set forth in Article X.


2.34.                 “Participant” means any eligible individual as set forth
in Article V who holds one or more outstanding Awards.


2.35.                 “Performance-Based Compensation” means compensation under
an Award that is intended to satisfy the requirements of Code Section 162(m) for
certain performance-based compensation paid to Covered
Employees.  Notwithstanding the foregoing, nothing in the Plan shall be
construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.


2.36.                 “Performance Measure” means performance criteria or
measures as described in Section 11.1 on which the performance goals described
in Article XI are based and which are approved by the Company’s shareholders
pursuant to the Plan in order to qualify certain Awards as Performance-Based
Compensation in accordance with Article XI.


2.37.                 “Performance Period” means the period of time during which
the performance goals must be met in order to determine the degree of payout
and/or vesting with respect to, or the amount or entitlement to, an Award.


2.38.                 “Performance Share” means an Award of a performance share
granted to a Participant, as described in Article IX.


2.39.                 “Performance Unit” means an Award of a performance unit
granted to a Participant, as described in Article IX.


2.40.                 “Period of Restriction” means the period during which
Shares of Restricted Stock or Restricted Stock Units are subject to a
substantial risk of forfeiture, and, in the case of Restricted Stock, the
transfer of Shares of Restricted Stock is limited in some way, as provided in
Article VIII.

 
-8-

--------------------------------------------------------------------------------

 


2.41.                 “Person” means “person” as such term is used for purposes
of Section 13(d) or 14(d) of the Exchange Act, including any individual,
corporation, limited liability company, partnership, trust, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity or any group of persons.


2.42.                 “Qualified Change of Control” means a Change of Control
that qualifies as a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A(a)(2)(A)(v) of the Code.


2.43.                 “Related Entity” has the meaning provided in Section 2.26.


2.44.                 “Restricted Stock” means an Award granted to a Participant
pursuant to Article VIII.


2.45.                 “Restricted Stock Unit” means an Award, whose value is
equal to a Share, granted to a Participant pursuant to Article VIII.


2.46.                 “Retirement” means Termination of a Participant due to
either (a) retirement in accordance with any employee pension benefit plan
maintained by the Company that is intended to satisfy the requirements of
Section 401(a) of the Code entitling such Participant to a full pension under
such plan or (b) retirement with the consent of the Committee.


2.47.                 “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or
any successor rule, as the same may be amended from time to time.


2.48.                 “Securities Act” means the Securities Act of 1933, as it
may be amended from time to time, including the rules and regulations
promulgated thereunder and successor provisions and rules and regulations
thereto.


2.49.                 “Share” means a share of common stock, par value $1.00 per
share, of the Company (including any new, additional or different stock or
securities resulting from any change in corporate capitalization as listed in
Section 4.3).


2.50.                 “Stock Appreciation Right” or “SAR” means an Award,
granted alone (a “Freestanding SAR”) or in connection with a related Option (a
“Tandem SAR”), designated as an SAR, pursuant to the terms of Article VII.
 
2.51.                 “Subject Person” has the meaning provided in Section 2.7.


2.52.                 “Subsidiary” means any present or future corporation which
is or would be a “subsidiary corporation” of the Company as the term is defined
in Section 424(f) of the Code.

 
-9-

--------------------------------------------------------------------------------

 


2.53.                 “Substitute Awards” means Awards granted or Shares issued
by the Company in assumption of, or in substitution or exchange for, options or
other awards previously granted, or the right or obligation to grant future
options or other awards, by a company acquired by the Company, a Subsidiary
and/or an Affiliate or with which the Company, a Subsidiary and/or an Affiliate
combines, or otherwise in connection with any merger, consolidation, acquisition
of property or stock, or reorganization involving the Company, a Subsidiary or
an Affiliate, including a transaction described in Code Section 424(a).


2.54.                 “Tandem SAR” means a SAR that is granted in connection
with a related Option pursuant to Article VII.


2.55.                 “Termination” means the time when a Participant ceases the
performance of services for the Company, any Affiliate or Subsidiary, as
applicable, for any reason, with or without Cause, including a Termination by
resignation, discharge, death, Disability or Retirement, but excluding (a) a
Termination where there is a simultaneous reemployment or continuing employment
of a Participant by the Company, Affiliate or any Subsidiary, (b) at the
discretion of the Committee, a Termination that results in a temporary
severance, and (c) at the discretion of the Committee, a Termination of an
Employee that is immediately followed by the Participant’s service as a
Non-Employee Director.  Notwithstanding any other provisions of the Plan or any
Award Agreement to the contrary, a Termination shall not be deemed to have
occurred for purposes of any provision the Plan or any Award Agreement providing
for payment or distribution with respect to an Award constituting deferred
compensation subject to Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A.


2.56.                 “Voting Securities” shall mean, with respect to any Person
that is a corporation, all outstanding voting securities of such Person entitled
to vote generally in the election of the board of directors of such Person.


ARTICLE  III.
ADMINISTRATION


3.1.   General.  The Committee shall have exclusive authority to operate, manage
and administer the Plan in accordance with its terms and
conditions.  Notwithstanding the foregoing, in its absolute discretion, the
Board may at any time and from time to time exercise any and all rights, duties
and responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3) or Section 162(m) of the
Code, are required to be determined in the sole discretion of the Committee.  If
and to the extent that the Committee does not exist or cannot function, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee, subject to the limitations set forth in the
immediately preceding sentence.  Notwithstanding any other provision of the Plan
to the contrary, any action or determination specifically affecting or relating
to an Award granted to a Non-Employee Director  shall be taken or approved, by
the Board or the Committee.

 
-10-

--------------------------------------------------------------------------------

 


3.2.   Committee.  The members of the Committee shall be appointed from time to
time by, and shall serve at the discretion of, the Board of Directors.  The
Committee shall consist of not less than three (3) non-employee members of the
Board, each of whom satisfies such criteria of independence as the Board may
establish and such additional regulatory or listing requirements as the Board
may determine to be applicable or appropriate.  Appointment of Committee members
shall be effective upon their acceptance of such appointment.  Committee members
may be removed by the Board at any time either with or without cause, and such
members may resign at any time by delivering notice thereof to the Board.  Any
vacancy on the Committee, whether due to action of the Board or any other
reason, shall be filled by the Board.  The Committee shall keep minutes of its
meetings.  A majority of the Committee shall constitute a quorum and a majority
of a quorum may authorize any action.  Any decision reduced to writing and
signed by a majority of the members of the Committee shall be fully effective as
if it has been made at a meeting duly held.


3.3.   Authority of the Committee.  The Committee shall have full discretionary
authority to grant, pursuant to the terms of the Plan, Awards to those
individuals who are eligible to receive Awards under the Plan.  Except as
limited by law or by the Articles of Incorporation or Bylaws of the Company, and
subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:


(a)           select Employees and Non-Employee Directors who may receive Awards
under the Plan and become Participants;


(b)           determine eligibility for participation in the Plan and decide all
questions concerning eligibility for, and the amount of, Awards under the Plan;


(c)           determine the sizes and types of Awards;


(d)           determine the terms and conditions of Awards, including the Option
Prices of Options and the Grant Prices of SARs;


(e)           grant Awards as an alternative to, or as the form of payment for
grants or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or a Subsidiary or Affiliate;


(f)           grant Substitute Awards on such terms and conditions as the
Committee may prescribe, subject to compliance with the ISO rules under Code
Section 422 and the nonqualified deferred compensation rules under Code Section
409A, where applicable;


(g)           make all determinations under the Plan concerning Termination of
any Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such Termination occurs by reason of Cause,
Disability or Retirement or in connection with a Change of Control and whether a
leave constitutes a Termination;

 
-11-

--------------------------------------------------------------------------------

 


(h)            construe and interpret the Plan and any agreement or instru­ment
entered into under the Plan, including any Award Agreement;


(i)             establish and administer any terms, conditions, restrictions,
limitations, forfeiture, vesting or exercise schedule, and other provisions of
or relating to any Award;


(j)             establish and administer any performance goals in connection
with any Awards, including related Performance Measures or performance criteria
and applicable Performance Periods, determine the extent to which any
performance goals and/or other terms and conditions of an Award are attained or
are not attained, and certify whether, and to what extent, any such performance
goals and other material terms applicable to Awards intended to qualify as
Performance-Based Compensation were in fact satisfied;


(k)            construe any ambiguous provisions, correct any defects, supply
any omissions and reconcile any inconsistencies in the Plan and/or any Award
Agreement or any other instrument relating to any Awards;


(l)             establish, adopt, amend, waive and/or rescind rules,
regulations, procedures, guidelines, forms and/or instruments for the Plan’s
operation or administration;


(m)           make all valuation determinations relating to Awards and the
payment or settlement thereof;


(n)           grant waivers of terms, conditions, restrictions and limitations
under the Plan or applicable to any Award, or accelerate the vesting or
exercisability of any Award;


(o)           subject to the provisions of Article XVI, amend or adjust the
terms and conditions of any outstanding Award and/or adjust the number and/or
class of shares of stock subject to any outstanding Award;


(p)           at any time and from time to time after the granting of an Award,
specify such additional terms, conditions and restrictions with respect to such
Award as may be deemed necessary or appropriate to ensure compliance with any
and all applicable laws or rules, including terms, restrictions and conditions
for compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;

 
-12-

--------------------------------------------------------------------------------

 


(q)           offer to buy out an Award previously granted, based on such terms
and conditions as the Committee shall establish with and communicate to the
Participant at the time such offer is made;


(r)            determine whether, and to what extent and under what
circumstances Awards may be settled in cash, Shares or other property or
canceled or suspended; and


(s)            exercise all such other authorities, take all such other actions
and make all such other determinations as it deems necessary or advisable for
the proper operation and/or administration of the Plan.


3.4.   Award Agreements.  The Committee shall, subject to applicable laws and
rules, determine the date an Award is granted.  Each Award shall be evidenced by
an Award Agreement; however, two or more Awards granted to a single Participant
may be combined in a single Award Agreement.  An Award Agreement shall not be a
precondition to the granting of an Award; provided, however, that (a) the
Committee may, but need not, require as a condition to any Award Agreement’s
effectiveness, that such Award Agreement be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted (including by electronic signature or other electronic indication of
acceptance), and such executed Award Agreement be delivered to the Company, and
(b) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award.  The Committee shall prescribe the
form of all Award Agreements, and, subject to the terms and conditions of the
Plan, shall determine the content of all Award Agreements.  Any Award Agreement
may be supplemented or amended in writing from time to time as approved by the
Committee; provided that the terms and conditions of any such Award Agreement as
supplemented or amended are not inconsistent with the provisions of the
Plan.  In the event of any dispute or discrepancy concerning the terms of an
Award, the records of the Committee or its designee shall be determinative.


3.5.   Discretionary Authority; Decisions Binding.  The Committee shall have
full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan.  All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its shareholders, any Subsidiary or Affiliate and
all persons having or claiming to have any right or interest in or under the
Plan and/or any Award Agreement.  The Committee shall consider such factors as
it deems relevant to making or taking such decisions, determinations, actions
and interpretations, including the recommendations or advice of any Director or
officer or employee of the Company, any director, officer or employee of a
Subsidiary or Affiliate and such attorneys, consultants and accountants as the
Committee may select.  A Participant or other holder of an Award may contest a
decision or action by the Committee with respect to such person or Award only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

 
-13-

--------------------------------------------------------------------------------

 


3.6.   Attorneys; Consultants.  The Committee may consult with counsel who may
be counsel to the Company.  The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Employee, as the
Committee deems necessary or appropriate.  The Committee, the Company and its
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons.  The Committee shall not incur any liability for
any action taken in good faith in reliance upon the advice of such counsel or
other persons.


3.7.   Delegation of Administration.  Except to the extent prohibited by
applicable law, including any applicable exemptive rule under Section 16 of the
Exchange Act (including Rule 16b-3) or Section 162(m) of the Code, or the
applicable rules of a stock exchange, the Committee may, in its discretion,
allocate all or any portion of its responsibilities and powers under this
Article III to any one or more of its members and/or delegate all or any part of
its responsibilities and powers under this Article III to any person or persons
selected by it; provided, however, that the Committee may not delegate its
authority to correct defects, omissions or inconsistencies in the Plan.  Any
such authority delegated or allocated by the Committee under this Section 3.7
shall be exercised in accordance with the terms and conditions of the Plan and
any rules, regulations or administrative guidelines that may from time to time
be established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time.


ARTICLE  IV.
SHARES SUBJECT TO THE PLAN AND ANNUAL AWARD LIMITS


4.1.   Number of Shares Available for Grants.  The shares of stock subject to
Awards granted under the Plan shall be Shares.  Such Shares subject to the Plan
may be either authorized and unissued shares (which will not be subject to
preemptive rights) or previously issued shares acquired by the Company or any
Subsidiary.  Subject to adjustment as provided in Section 4.3, the total number
of Shares that may be delivered pursuant to Awards under the Plan shall be four
million seven hundred thousand (4,700,000) Shares.  If (a) any Shares are
subject to an Option, SAR, or other Award which for any reason expires or is
terminated or canceled without having been fully exercised, or are subject to
any Restricted Stock Award (including any Shares subject to a Participant’s
Restricted Stock Award that are repurchased by the Company at the Participant’s
cost), Restricted Stock Unit Award or other Award granted under the Plan which
are forfeited, or (b) any Award based on Shares is settled for cash, expires or
otherwise terminates without the issuance of such Shares, the Shares subject to
any such Award shall, to the extent of any such expiration, termination,
cancellation, forfeiture or cash settlement, be available for delivery in
connection with future Awards under the Plan; provided, however, that all Shares
covered by a SAR, to the extent that it is exercised, and whether or not Shares
are actually issued to the Participant upon exercise of the SAR, shall reduce
the total number of Shares available for delivery under the Plan.  Any Shares
delivered under the Plan upon exercise or satisfaction of Substitute Awards
shall not reduce the Shares available for delivery under the Plan; provided,
however, that the total number of Shares that may be delivered pursuant to
Incentive Stock Options granted under the Plan shall be the number of Shares set
forth in the first sentence of this Section 4.1, as adjusted pursuant to this
Section 4.1, but without application of the foregoing provisions of this
sentence.

 
-14-

--------------------------------------------------------------------------------

 


4.2.   Annual Award Limits.  The following limits shall apply to grants of all
Awards under the Plan:


(a)           Options:  The maximum aggregate number of Shares that may be
subject to Options granted in any one Fiscal Year to any one Participant shall
be five hundred thousand (500,000) Shares.


(b)           SARs:  The maximum aggregate number of Shares that may be subject
to Stock Appreciation Rights granted in any one Fiscal Year to any one
Participant shall be five hundred thousand (500,000) Shares.  Any Shares covered
by Options which include Tandem SARs granted to one Participant in any Fiscal
Year shall reduce this limit on the number of Shares subject to SARs that can be
granted to such Participant in such Fiscal Year.


(c)           Restricted Stock or Restricted Stock Units:  The maximum aggregate
number of Shares that may be subject to Awards of Restricted Stock or Restricted
Stock Units granted in any one Fiscal Year to any one Participant shall be two
hundred fifty thousand (250,000) Shares.


(d)           Performance Shares or Performance Units:  The maximum aggregate
grant with respect to Awards of Performance Shares or Performance Units granted
in any one Fiscal Year to any one Participant shall be two hundred fifty
thousand (250,000) Shares.


(e)            Other Stock-Based Awards:  The maximum aggregate grant with
respect to Other Stock-Based Awards made in any one Fiscal Year to any one
Participant shall be two hundred fifty thousand (250,000) Shares (or cash
amounts based on the value of such number of Shares).


To the extent required by Section 162(m) of the Code, Shares subject to Options
or SARs which are canceled shall continue to be counted against the limits set
forth in paragraphs (a) and (b) immediately preceding.


4.3.   Adjustments in Authorized Shares.  In the event of any corporate event or
transaction (including a change in the Shares or the capitalization of the
Company), such as a reclassification, recapitalization, merger, consolidation,
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), issuance of warrants or rights,
dividend or other distribution (whether in the form of cash, stock or other
property), stock split or reverse stock split, spin-off, split-up, combination
or exchange of shares, repurchase of shares, or other like change in corporate
structure, partial or complete liquidation of the Company or distribution (other
than normal cash dividends) to shareholders of the Company, or any similar
corporate event or transaction, the Committee, in its discretion, in order to
prevent dilution or enlargement of Participants’ rights under the Plan, shall
substitute or adjust, as applicable, the number, class and kind of securities
which may be delivered under Section 4.1; the number, class and kind, and/or
price (such as the Option Price of Options or the Grant Price of SARs) of
securities subject to outstanding Awards; the Award limits set forth in Section
4.2; and other value determinations applicable to outstanding Awards; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.  The Committee shall also make appropriate adjustments and modifications
in the terms of any outstanding Awards to reflect or related to any such events,
adjustments, substitutions or changes, including modifications of performance
goals and changes in the length of Performance Periods, subject to the
requirements of Article XI in the case of Awards intended to qualify as
Performance-Based Compensation.  Any adjustment, substitution or change pursuant
to this Section 4.3 made with respect to an Award intended to be an Incentive
Stock Option shall be made only to the extent consistent with such intent,
unless the Committee determines otherwise, and any such adjustment that is made
with respect to an Award that provides for Performance-Based Compensation shall
be made consistent with the intent that such Award qualify for the
performance-based compensation exception under Section 162(m) of the Code. The
Committee shall not make any adjustment pursuant to this Section 4.3 that would
cause an Award that is otherwise exempt from Code Section 409A to become subject
to Code Section 409A, or that would cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Code Section 409A.  All
determinations of the Committee as to adjustments or changes, if any, under this
Section 4.3 shall be conclusive and binding on the Participants.

 
-15-

--------------------------------------------------------------------------------

 


4.4.   No Limitation on Corporate Actions.  The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company, any Subsidiary or any Affiliate to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or
business structure, any merger or consolidation, any issuance of debt, preferred
or prior preference stock ahead of or affecting the Shares, additional shares of
capital stock or other securities or subscription rights thereto, any
dissolution or liquidation, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.  Further, except as expressly
provided herein or by the Committee, (i) the issuance by the Company of Shares
or any class of securities convertible into shares of stock of any class, for
cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, (ii) the
payment of an ordinary dividend in cash or property other than Shares or (iii)
the occurrence of any similar transaction, and in any case whether or not for
fair value, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Shares subject to Awards theretofore granted or
the Option Price, Grant Price or purchase price per share applicable to any
Award, unless the Committee shall determine, in its discretion, that an
adjustment is necessary or appropriate.

 
-16-

--------------------------------------------------------------------------------

 


ARTICLE  V.
ELIGIBILITY AND PARTICIPATION


5.1.   Eligibility.  Employees and Non-Employee Directors shall be eligible to
become Participants and receive Awards in accordance with the terms and
conditions of the Plan, subject to the limitations on the granting of ISOs set
forth in Section 6.9(a), the granting of SARs set forth in Section 7.1 and the
granting of Performance Units and Performance Shares set forth in Section 9.1.


5.2.   Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select Participants from all eligible
Employees and Non-Employee Directors and shall determine the nature and amount
of each Award.


ARTICLE  VI.
STOCK OPTIONS


6.1.   Grant of Options.  Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.  The
Committee may grant an Option or provide for the grant of an Option, either from
time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including the achievement of performance goals,
the satisfaction of an event or condition within the control of the recipient of
the Option or within the control of others.  The granting of an Option shall
take place when the Committee by resolution, written consent or other
appropriate action determines to grant such Option for a particular number of
Shares to a particular Participant at a particular Option Price.


6.2.   Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which the Option shall become exercisable and such other provisions as the
Committee shall determine, which are not inconsistent with the terms of the
Plan; provided that if an Award Agreement does not contain exercisability
criteria, the Option governed by such Award Agreement shall become exercisable
in equal parts on each of the first five (5) anniversaries of the date on which
the Option was granted, subject to the other terms and conditions of the Award
Agreement and the Plan.  The Award Agreement also shall specify whether the
Option is intended to be an ISO or an NQSO.  To the extent that any Option does
not qualify as an ISO (whether because of its provisions or the time or manner
of its exercise or otherwise), such Option, or the portion thereof which does
not so qualify, shall constitute a separate NQSO.


6.3.   Option Price.  The Option Price for each Option shall be determined by
the Committee and set forth in the Award Agreement; provided that, subject to
Section 6.9(c), the Option Price of an Option shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted; provided further, that Substitute Awards or Awards granted in
connection with an adjustment provided for in Section 4.3, in the form of stock
options, shall have an Option Price per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted, as determined by the
Committee.

 
-17-

--------------------------------------------------------------------------------

 


6.4.   Duration of Options.  Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant and set forth
in the Award Agreement; provided, however, that no Option shall be exercisable
later than the tenth (10th) anniversary of its date of grant, subject to the
respective last sentences of Sections 6.5 and 6.9(c).


6.5.   Exercise of Options.  Options shall be exercisable at such times and be
subject to such restric­tions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant.  An Agreement may provide
that the period of time over which an Option other than an ISO may be exercised
shall be automatically extended if on the scheduled expiration date of such
Option the Optionee’s exercise of such Option would violate applicable
securities laws; provided, however, that during such extended exercise period
the Option may only be exercised to the extent the Option was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option first would no
longer violate such laws.


6.6.   Payment.  Options shall be exercised by the delivery of a written notice
of exercise to the Company, in a form specified or accepted by the Committee, or
by complying with any alternative exercise procedures that may be authorized by
the Committee, setting forth the number of Shares with respect to which the
Option is to be exercised, accompanied by full payment for such Shares, which
shall include applicable taxes, if any, in accordance with Article XVII.  The
Option Price upon exercise of any Option shall be payable to the Company in full
either:  (a) in cash or its equiva­lent; (b) subject to such terms, conditions
and limitations as the Committee may prescribe, by tendering (either by actual
delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price, (c) by a combination of (a)
and (b); or (d) by any other method approved or accepted by the Committee in its
sole discretion, including, if the Committee so determines, a cashless
(broker-assisted) exercise that complies with all applicable laws and/or by the
Company withholding Shares otherwise deliverable upon exercise of such Option;
provided, however, that that the Option Price payable by any resident of the
Republic of India shall be paid only on a cashless (broker-assisted)
basis.  Subject to any governing rules or regulations, as soon as practicable
after receipt of a written notifi­cation of exercise and full payment in
accordance with the preceding provisions of this Section 6.6, the Company shall
deliver to the Participant exercising an Option, in the Participant’s name,
evidence of book entry Shares, or, upon the Participant’s request, Share
certificates, in an appropriate amount based upon the number of Shares purchased
under the Option, subject to Section 20.10.  Unless otherwise determined by the
Committee, all payments under all of the methods described above shall be paid
in United States dollars.

 
-18-

--------------------------------------------------------------------------------

 


6.7.   Rights as a Shareholder.  No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a shareholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.


6.8.   Termination of Employment or Service.  Except as otherwise provided in
the Award Agreement, an Option may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting of such Option and ending on the date of exercise of such Option the
Participant is an Employee or Non-Employee Director, and shall terminate
immediately upon a Termination of the Participant.  An Option shall cease to
become newly exercisable upon a Termination of the holder thereof.


Notwithstanding the immediately foregoing paragraph, an Option may only be
exercised following Termination as provided below in this Section 6.8, unless
otherwise provided by the Committee or in the Award Agreement:


(a)           In the event a Participant ceases to be an Employee because of
Retirement or ceases to be a Non-Employee Director because of voluntary
resignation, the Participant shall have the right to exercise his or her Option,
to the extent exercisable as of the date of such Retirement or voluntary
resignation, respectively, at any time within one (1) year after Retirement or
voluntary resignation, respectively.


(b)           In the event a Participant ceases to be an Employee or
Non-Employee Director due to Disability, the Option held by the Participant may
be exercised, to the extent exercisable as of the date of such Termination, at
any time within one (1) year after such Termination.


(c)           In the event a Participant’s employment with the Company or any
Affiliate or Subsidiary or a Participant’s rendering of services as a
Non-Employee Director to the Company ceases for reasons other than those
described in subsections (a) or (b) immediately above and not due to Termination
for Cause, his or her Option, to the extent exercisable as of the date of such
Termination, may be exercised at any time prior to the first (1st) anniversary
of the date of such Termination.


(d)           In the event a Participant dies either while an Employee or
Non-Employee Director or after Termination under circumstances described in
subsections (a), (b) or (c) immediately above within the applicable time period
described therein, any Options held by such Participant, to the extent such
Options would have been exercisable in accordance with the applicable subsection
of this Section 6.8 as of the date of the Participant’s death, may be exercised
at any time within one (1) year after the Participant’s death by the
Participant’s beneficiary or the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired the
Option directly from the Participant by bequest or inheritance, in accordance
herewith.

 
-19-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing provisions of this Section 6.8 to the contrary,
the Committee may determine in its discretion that an Option may be exercised
following any such Termination, whether or not exercisable at the time of such
Termination.  Subsections (a), (b), (c) and (d) of this Section 6.8, and the
immediately preceding sentence, shall be subject to the condition that, except
as otherwise provided by the Committee, no Option may be exercised after a
Participant’s Termination for Cause or after the expiration date of such Option
specified in the applicable Award Agreement.


6.9.   Limitations on Incentive Stock Options.


(a)            General.  No ISO shall be granted to any individual otherwise
eligible to participate in the Plan who is not an Employee of the Company or a
Subsidiary on the date of granting of such Option.  Any ISO granted under the
Plan shall contain such terms and conditions, consistent with the Plan, as the
Committee may determine to be necessary to qualify such Option as an “incentive
stock option” under Section 422 of the Code.  Any ISO granted under the Plan may
be modified by the Committee to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.


(b)           $100,000 Per Year Limitation.  Notwithstanding any intent to grant
ISOs, an Option granted under the Plan will not be considered an ISO to the
extent that it, together with any other “incentive stock options” (within the
meaning of Section 422 of the Code, but without regard to subsection (d) of such
Section) under the Plan and any other “incentive stock option” plans of the
Company, any Subsidiary and any “parent corporation” of the Company within the
meaning of Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the time the Option with respect to such Shares is
granted.  The rule set forth in the preceding sentence shall be applied by
taking Options into account in the order in which they were granted.


(c)            Options Granted to Certain Shareholders.  No ISO shall be granted
to an individual otherwise eligible to participate in the Plan who owns (within
the meaning of Section 424(d) of the Code), at the time the Option is granted,
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a Subsidiary or any “parent corporation” of the Company
within the meaning of Section 424(e) of the Code.  This restriction does not
apply if at the time such ISO is granted the Option Price of the ISO is at least
110% of the Fair Market Value of a Share on the date such ISO is granted, and
the ISO by its terms is not exercisable after the expiration of five years from
such date of grant.

 
-20-

--------------------------------------------------------------------------------

 


ARTICLE  VII.
STOCK APPRECIATION RIGHTS


7.1.   Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may
be granted to Participants other than Non-Employee Directors at any time and
from time to time as shall be determined by the Committee.  The Committee may
grant an SAR (a) in connection and simultaneously with the grant of an Option (a
Tandem SAR) or (b) independent of, and unrelated to, an Option (a Freestanding
SAR).  The Committee shall have complete discretion in determin­ing the number
of Shares to which a SAR pertains (subject to Article IV) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to any SAR.


7.2.   Grant Price.  The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement, subject to the limitations of
this Section 7.2.  The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
such Freestanding SAR is granted, except in the case of Substitute Awards or
Awards granted in connection with an adjustment provided for in Section
4.3.  The Grant Price of a Tandem SAR shall be equal to the Option Price of the
related Option.


7.3.   Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option.  A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable.  A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such Option to the Company with respect to any or all of such Shares
and to receive from the Company in exchange therefor a payment described in
Section 7.7.  An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company.  Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so
exercised.  Notwithstanding any other provision of the Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO:  (a) the Tandem
SAR will expire no later than the expira­tion of the related ISO; (b) the value
of the payment with respect to the Tandem SAR may not exceed the difference
between the Fair Market Value of the Shares subject to the related ISO at the
time the Tandem SAR is exercised and the Option Price of the related ISO; and
(c) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the ISO exceeds the Option Price of the ISO.

 
-21-

--------------------------------------------------------------------------------

 


7.4.   Exercise of Freestanding SARs.  Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement.


7.5.   Award Agreement.  Each SAR grant shall be evidenced by an Award Agreement
that shall specify the number of Shares to which the SAR pertains, the Grant
Price, the term of the SAR, and such other terms and conditions as the Committee
shall determine in accordance with the Plan.


7.6.   Term of SARs.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discre­tion; provided, however, that
the term of any Tandem SAR shall be the same as the related Option and no SAR
shall be exercisable more than ten (10) years after it is granted, subject to
the last sentence of Section 6.5 in the case of a Tandem SAR.


7.7.   Payment of SAR Amount.  An election to exercise SARs shall be deemed to
have been made on the date of Notice of such election to the Company.  Upon
exercise of a SAR, a Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying:


(a)            The excess of the Fair Market Value of a Share on the date of
exercise over the Grant Price of the SAR; by


(b)            The number of Shares with respect to which the SAR is exercised.


Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR.  At
the discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value, or in some combination thereof.


7.8.   Rights as a Shareholder.  A Participant receiving a SAR shall have the
rights of a Shareholder only as to Shares, if any, actually issued to such
Participant upon satisfaction or achievement of the terms and conditions of the
Award, and in accordance with the provisions of the Plan and the applicable
Award Agreement, and not with respect to Shares to which such Award relates but
which are not actually issued to such Participant.


7.9.   Termination of Employment.  Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following such Participant’s Termination, subject to Section 6.8, as applicable
to any Tandem SAR.  Such provisions shall be determined in the sole discretion
of the Committee, need not be uniform among all SARs issued pursuant to the
Plan, and may reflect distinctions based on the reasons for Termination.

 
-22-

--------------------------------------------------------------------------------

 


ARTICLE  VIII.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS


8.1.   Awards of Restricted Stock and Restricted Stock Units.  Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.  Subject to the
terms and conditions of this Article VIII and the Award Agreement, upon delivery
of Shares of Restricted Stock to a Participant, or creation of a book entry
evidencing a Participant’s ownership of Shares of Restricted Stock, pursuant to
Section 8.6, the Participant shall have all of the rights of a shareholder with
respect to such Shares, subject to the terms and restrictions set forth in this
Article VIII or the applicable Award Agreement or as determined by the
Committee.  Restricted Stock Units shall be similar to Restricted Stock, except
no Shares are actually awarded to a Participant who is granted Restricted Stock
Units on the date of grant, and such Participant shall have no rights of a
shareholder with respect to such Restricted Stock Units.


8.2.   Award Agreement.  Each Restricted Stock and/or Restricted Stock Unit
Award shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.  Any Restricted Stock Award must be
accepted by the Participant within a period of ninety (90) days (or such shorter
period as determined by the Committee at the time of award) after the award
date, by executing such Restricted Stock Award Agreement and providing the
Committee or its designee a copy of such executed Award Agreement and payment of
the applicable purchase price of such Shares of Restricted Stock, if any, as
determined by the Committee.


8.3.   Nontransferability of Restricted Stock.  Except as provided in this
Article VIII, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.


8.4.   Period of Restriction and Other Restrictions.  The Period of Restriction
shall lapse based on continuing service as a Non-Employee Director or continuing
employment with the Company, a Subsidiary or an Affiliate, the achievement of
performance goals, the satisfaction of other conditions or restrictions or upon
the occurrence of other events, in each case, as determined by the Committee, at
its discretion, and stated in the Award Agreement.


8.5.   Delivery of Shares, Payment of Restricted Stock Units.  Subject to
Section 20.10, after the last day of the Period of Restriction applicable to a
Participant’s Shares of Restricted Stock, and after all conditions and
restrictions applicable to such Shares of Restricted Stock have been satisfied
or lapse (including satisfaction of any applicable withholding tax obligations),
pursuant to the applicable Award Agreement, such Shares of Restricted Stock
shall become freely transferable by such Participant.  After the last day of the
Period of Restriction applicable to a Participant’s Restricted Stock Units, and
after all conditions and restrictions applicable to Restricted Stock Units have
been satisfied or lapse (including satisfaction of any applicable withholding
tax obligations), pursuant to the applicable Award Agreement, such Restricted
Stock Units shall be settled by delivery of Shares, a cash payment determined by
reference to the then-current Fair Market Value of Shares or a combination of
Shares and such cash payment as the Committee, in its sole discretion, shall
determine, either by the terms of the Award Agreement or otherwise.

 
-23-

--------------------------------------------------------------------------------

 


8.6.   Forms of Restricted Stock Awards.  Each Participant who receives an Award
of Shares of Restricted Stock shall be issued a stock certificate or
certificates evidencing the Shares covered by such Award registered in the name
of such Participant, which certificate or certificates may contain an
appropriate legend.  The Committee may require a Participant who receives a
certificate or certificates evidencing a Restricted Stock Award to immediately
deposit such certificate or certificates, together with a stock power or other
appropriate instrument of transfer, endorsed in blank by the Participant, with
signatures guaranteed in accordance with the Exchange Act if required by the
Committee, with the Secretary of the Company or an escrow holder as provided in
the immediately following sentence.  The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed.  The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award.  Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner.  The holding of Shares of Restricted
Stock by the Company or such an escrow holder, or the use of book entries to
evidence the ownership of Shares of Restricted Stock, in accordance with this
Section 8.6, shall not affect the rights of Participants as owners of the Shares
of Restricted Stock awarded to them, nor affect the restrictions applicable to
such shares under the Award Agreement or the Plan, including the Period of
Restriction.


8.7.   Voting Rights.  Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock may be granted the right to exercise full voting rights with respect to
those Shares during the Period of Restriction.  A Participant shall have no
voting rights with respect to any Restricted Stock Units.


8.8.   Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be credited with any cash
dividends paid with respect to such Shares while they are so held, unless
determined otherwise by the Committee and set forth in the Award Agreement.  The
Committee may apply any restrictions to such dividends that the Committee deems
appropriate.  Except as set forth in the Award Agreement, in the event of (a)
any adjustment as provided in Section 4.3, or (b) any shares or securities are
received as a dividend, or an extraordinary dividend is paid in cash, on Shares
of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted Stock
shall be subject to the same terms and conditions, including the Period of
Restriction, as relate to the original Shares of Restricted Stock.

 
-24-

--------------------------------------------------------------------------------

 


8.9.   Termination of Employment or Service. Except as otherwise provided in
this Section 8.9, during the Period of Restriction, any Restricted Stock Units
and/or Shares of Restricted Stock held by a Participant shall be forfeited and
revert to the Company (or, if Shares of Restricted Sock were sold to the
Participant, the Participant shall be required to resell such Shares to the
Company at cost) upon the Participant’s Termination or the failure to meet or
satisfy any applicable performance goals or other terms, conditions and
restrictions to the extent set forth in the applicable Award Agreement. Each
applicable Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to retain Restricted Stock Units and/or Shares
of Restricted Stock following such Participant’s Termination.  Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the applicable Award Agreement, need not be uniform among all such Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for, or circumstances of, such Termination.


8.10.                 Compliance With Section 409A.  Unless the Committee
provides otherwise in an Award Agreement, each Restricted Stock Unit shall be
paid in full to the Participant no later than the fifteenth day of the third
month after the end of the first calendar year in which the Restricted Stock
Unit is no longer subject to a “substantial risk of forfeiture” within the
meaning of Code Section 409A.  If the Committee provides in an Award Agreement
that a Restricted Stock Unit is intended to be subject to Code Section 409A, the
Award Agreement shall include terms that are intended to satisfy the
requirements of Section 409A.


ARTICLE  IX.
PERFORMANCE UNITS AND PERFORMANCE SHARES


9.1.   Grant of Performance Units and Performance Shares.  Subject to the terms
of the Plan, Performance Units and/or Performance Shares may be granted to
Participants other than Non-Employee Directors in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee, in accordance with the Plan.  A Performance Unit or Performance Share
entitles the Participant who receives such Award to receive Shares or cash upon
the attainment of performance goals and/or satisfaction of other terms and
conditions determined by the Committee when the Award is granted and set forth
in the Award Agreement.  Such entitlements of a Participant with respect to his
or her outstanding Performance Unit or Performance Share shall be reflected by a
bookkeeping entry in the records of the Company, unless otherwise provided by
the Award Agreement.  The terms and conditions of such Awards shall be
consistent with the Plan and set forth in the Award Agreement and need not be
uniform among all such Awards or all Participants receiving such Awards.

 
-25-

--------------------------------------------------------------------------------

 


9.2.   Value of Performance Units and Performance Shares.  Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant.  Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant.  The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Units and
Performance Shares that will be paid out to the Participant.


9.3.   Earning of Performance Units and Performance Shares.  Subject to the
terms of the Plan, after the applica­ble Performance Period has ended, the
holder of Perform­ance Units or  Performance Shares shall be entitled to receive
payment on the number and value of Performance Units or Performance Shares
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals and/or other
terms and conditions have been achieved or satisfied.  The Committee shall
determine the extent to which any such pre-established performance goals and/or
other terms and conditions of a Performance Unit or Performance Share are
attained or not attained following conclusion of the applicable Performance
Period.  The Committee may, in its discretion, waive any such performance goals
and/or other terms and conditions relating to any such Award not intended to
qualify as Performance-Based Compensation.


9.4.   Form and Timing of Payment of Performance Units and Performance
Shares.  Payment of earned Performance Units and Performance Shares shall be as
determined by the Committee and as set forth in the Award Agreement.  Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash or in Shares (or in
a combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Units or Performance Shares as soon as
practicable after the end of the Performance Period and following the
Committee’s determination of actual performance against the performance goals
and/or other terms and conditions established by the Committee.  Such Shares may
be granted subject to any restrictions imposed by the Committee, including
pursuant to Section 20.10.  The determination of the Committee with respect to
the form of payment of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.


9.5.   Rights as a Shareholder.  A Participant receiving a Performance Unit or
Performance Share shall have the rights of a shareholder only as to Shares, if
any, actually received by the Participant upon satisfaction or achievement of
the terms and conditions of such Award and not with respect to Shares subject to
the Award but not actually issued to such Participant.


9.6.   Termination of Employment.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Shares following such Participant’s Termination.  Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the applicable Award Agreement, need not be uniform among all such
Awards issued pursuant to the Plan, and may reflect distinctions based on the
reasons for Termination.

 
-26-

--------------------------------------------------------------------------------

 


9.7.   Compliance With Section 409A.  Unless the Committee provides otherwise in
an Award Agreement, each Performance Unit and/or Performance Share that is
considered deferred compensation subject to the requirements of Code Section
409A shall be paid in full to the Participant no later than the fifteenth day of
the third month after the end of the first calendar year in which such Award is
no longer subject to a “substantial risk of forfeiture” within the meaning of
Code Section 409A.  If the Committee provides in an Award Agreement that a
Performance Share or Performance Unit is intended to be subject to Code Section
409A, the Award Agreement shall include terms that are intended to satisfy the
requirements of Code Section 409A.


ARTICLE  X.
OTHER STOCK-BASED AWARDS


10.1.                 Other Stock-Based Awards. The Committee may grant types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares), in such
amounts (subject to Article IV) and subject to such terms and conditions, as the
Committee shall determine. Such Other Stock-Based Awards may involve the
transfer of actual Shares to Participants, or payment in cash or otherwise of
amounts based on the value of Shares and may include Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.


10.2.                 Value of Other Stock-Based Awards. Each Other Stock-Based
Award shall be expressed in terms of Shares or units based on Shares, as
determined by the Committee. The Committee may establish performance goals in
its discretion, and any such performance goals shall be set forth in the
applicable Award Agreement. If the Committee exercises its discretion to
establish performance goals, the number and/or value of Other Stock-Based Awards
that will be paid out to the Participant will depend on the extent to which such
performance goals are met.


10.3.                 Payment of Other Stock-Based Awards.  Payment, if any,
with respect to an Other Stock-Based Award shall be made in accordance with the
terms of the Award, as set forth in the Award Agreement, in cash or Shares as
the Committee determines.


10.4.                 Termination of Employment or Service. The Committee shall
determine the extent to which the Participant shall have the right to receive
Other Stock-Based Awards following the Participant’s Termination. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in the applicable Award Agreement, but need not be
uniform among all Other Stock-Based Awards issued pursuant to the Plan, and may
reflect distinctions based on the reasons for Termination.

 
-27-

--------------------------------------------------------------------------------

 


10.5.                 Compliance With Section 409A.  Unless the Committee
provides otherwise in an Award Agreement, each Other Stock-Based Award that is
considered deferred compensation subject to the requirements of Code Section
409A shall be paid in full to the Participant no later than the fifteenth day of
the third month after the end of the first calendar year in which the Other
Stock-Based Award is no longer subject to a “substantial risk of forfeiture”
within the meaning of Code Section 409A.  If the Committee provides in an Award
Agreement that an Other Stock-Based Award is intended to be subject to Code
Section 409A, the Award Agreement shall include terms that are intended to
satisfy the requirements of Code Section 409A.


ARTICLE  XI.
PERFORMANCE MEASURES


11.1.                Performance Measures. The objective performance goals upon
which the granting, payment and/or vesting of Awards to Covered Employees that
are intended to qualify as Performance-Based Compensation may occur shall be
based on any one or more of the following Performance Measures selected by the
Committee:


(a)            Earnings per share;


(b)           Net earnings or net income (before or after taxes);


(c)           Net sales or revenue;


(d)           Net operating profit;


(e)            Return measures (including return on assets, capital, invested
capital, equity, sales or revenue);


(f)            Cash flow (including operating cash flow, free cash flow, cash
flow return on equity and cash flow return on investment);


(g)           Earnings before or after interest, taxes, depreciation and/or
amortization;


(h)           Gross or operating margins;


(i)             Productivity ratios;


(j)             Revenue growth;


(k)            Expenses;


(l)             Margins;


(m)           Operating efficiency;


(n)           Customer satisfaction;


(o)           Working capital;


(p)           Market share;

 
-28-

--------------------------------------------------------------------------------

 
 
(q)           Share price (including growth measures, market capitalization,
total shareholder return and return relative to market indices); and


(r)            Economic value added or EVA (net operating profit after tax minus
capital multiplied by the cost of capital).


Such performance goals shall be established by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of, Code
Section 162(m)(4)(C), or any successor provision thereto, and the regulations
thereunder, for performance-based compensation, and may be set forth in the
applicable Award Agreement.  Any Performance Measures may be used to measure the
performance of the Company, its Affiliates, and/or Subsidiaries as a whole or
any business unit of the Company, its Affiliates, and/or Subsidiaries or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Measure (g)
above as compared to various stock market indices.


11.2.                 Evaluation of Performance.  that is intended to qualify as
Performance-Based Compensation shall not be made until the Committee certifies
in writing that the applicable performance goals and any other material terms of
such Award were in fact satisfied, except as otherwise provided in Section
11.3. The Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period:  (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary, unusual and/or
nonrecurring items of gain or loss, (f) acquisitions or divestitures, and (g)
foreign exchange gains and losses.  To the extent such inclusions or exclusions
affect Awards to Covered Employees, they shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.


11.3.                 Adjustment of Performance-Based
Compensation.  Notwithstanding any provision of the Plan to the contrary, with
respect to any Award that is intended to qualify as Performance-Based
Compensation, (a) the Committee may adjust downwards, but not upwards, any
amount payable, or other benefits granted, issued, retained and/or vested
pursuant to such an Award on account of satisfaction of the applicable
performance goals on the basis of such further considerations as the Committee
in its discretion shall determine, and (b) the Committee may not waive the
achievement of the applicable performance goals, except in the case of the
Participant’s death or Disability, or a Change of Control.


11.4.                 Committee Discretion. In the event that applicable tax
and/or securities laws change to permit Committee discretion to alter the
governing Performance Measures without obtaining shareholder approval of such
changes, the Committee shall have sole discretion to make such changes without
obtaining shareholder approval.  In addition, in the event that the Committee
determines that it is advisable to grant Awards that shall not qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Code Section 162(m) and base vesting of such
Awards on performance measures other than those set forth in Section 11.1.

 
-29-

--------------------------------------------------------------------------------

 


ARTICLE  XII.
DIVIDEND EQUIVALENTS


12.1.                 Dividend Equivalents.  Unless otherwise provided by the
Committee, no adjustment shall be made in the Shares issuable or taken into
account under Awards on account of cash dividends that may be paid or other
rights that may be issued to the holders of Shares prior to issuance of such
Shares under such Award.  The Committee may grant Dividend Equivalents based on
the dividends declared on Shares that are subject to any Award, including any
Award the payment or settlement of which is deferred pursuant to Section
20.6.  Dividend Equivalents may be credited as of the dividend payment dates,
during the period between the date the Award is granted and the date the Award
becomes payable or terminates or expires.  Dividend Equivalents may be subject
to any limitations and/or restrictions determined by the Committee. Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time, and shall be paid at such times, as may be determined by the
Committee.  Unless the Award Agreement provides otherwise, Dividend Equivalents
that are considered deferred compensation subject to the requirements of Code
Section 409A shall be paid to the Participant at least annually, not later than
the fifteenth day of the third month following the end of the calendar year in
which the Dividend Equivalents are credited (or, if later, the fifteenth day of
the third month following the end of the calendar year in which the Dividend
Equivalents are no longer subject to a substantial risk of forfeiture within the
meaning of Code Section 409A).  Any Dividend Equivalents that are accumulated
and paid after the date specified in the preceding sentence shall be explicitly
set forth in a separate arrangement that provides for the payment of the
dividend equivalents at a time and in a manner that satisfies the requirements
of Code Section 409A.  No Dividend Equivalents shall relate to Shares underlying
an Option or SAR unless such Dividend Equivalent rights are explicitly set forth
as a separate arrangement and do not cause any such Option or SAR to be subject
to Code Section 409A.


ARTICLE  XIII.
TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION


13.1.                 Transferability of Incentive Stock Options.  No ISO or
Tandem SAR granted in connection with an ISO may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or in accordance with Section 13.3. Further,
all ISOs and Tandem SARs granted in connection with ISOs granted to a
Participant shall be exercisable during his or her lifetime only by such
Participant.

 
-30-

--------------------------------------------------------------------------------

 


13.2.                 All Other Awards. Except as otherwise provided in Section
8.5 or Section 13.3 or a Participant’s Award Agreement or otherwise determined
at any time by the Committee, no Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution; provided that the
Committee may permit further transferability, on a general or a specific basis,
and may impose conditions and limitations on any permitted transferability,
subject to Section 13.1 and any applicable Period of Restriction. Further,
except as otherwise provided in a Participant’s Award Agreement or otherwise
determined at any time by the Committee, or unless the Committee decides to
permit further transferability, subject to Section 13.1 and any applicable
Period of Restriction, all Awards granted to a Participant under the Plan, and
all rights with respect to such Awards, shall be exercisable or available during
his or her lifetime only by or to such Participant. With respect to those
Awards, if any, that are permitted to be transferred to another individual,
references in the Plan to exercise or payment related to such Awards by or to
the Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.  In the event any Award is exercised by or
otherwise paid to the executors, administrators, heirs or distributees of the
estate of a deceased Participant, or such a Participant’s beneficiary, or the
transferee of an Award, in any such case, pursuant to the terms and conditions
of the Plan and the applicable Agreement and in accordance with such terms and
conditions as may be specified from time to time by the Committee, the Company
shall be under no obligation to issue Shares thereunder unless and until the
Company is satisfied, as determined in the discretion of the Committee, that the
person or persons exercising such Award, or to receive such payment, are the
duly appointed legal representative of the deceased Participant’s estate or the
proper legatees or distributees thereof or the named beneficiary of such
Participant, or the valid transferee of such Award, as applicable.  Any
purported assignment, transfer or encumbrance of an Award that does not comply
with this Section 13.2 shall be void and unenforceable against the Company.


13.3.                 Beneficiary Designation.  Each Participant may, from time
to time, name any beneficiary or beneficiaries who shall be permitted to
exercise his or her Option or SAR or to whom any benefit under the Plan is to be
paid in case of the Participant’s death before he or she fully exercises his or
her Option or SAR or receives any or all of such benefit.  Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.  In
the absence of any such beneficiary designation, a Participant’s unexercised
Option or SAR, or amounts due but remaining unpaid to such Participant, at the
Participant’s death, shall be exercised or paid as designated by the Participant
by will or by the laws of descent and distribution.


ARTICLE  XIV.
RIGHTS OF PARTICIPANTS


14.1.                 Rights or Claims.  No individual shall have any rights or
claims under the Plan except in accordance with the provisions of the Plan and
any applicable Award Agreement.  The grant of an Award under the Plan shall not
confer any rights upon the Participant holding such Award other than such terms,
and subject to such conditions, as are specified in the Plan as being applicable
to such type of Award, or to all Awards, or as are expressly set forth in the
Award Agreement evidencing such Award.  Without limiting the generality of the
foregoing, nothing contained in the Plan or in any Award Agreement shall be
deemed to:

 
-31-

--------------------------------------------------------------------------------

 



 
(a) 
Give any Employee or Non-Employee Director the right to be retained in the
service of the Company, an Affiliate and/or a Subsidiary, whether in any
particular position, at any particular rate of compensation, for any particular
period of time or otherwise;

 
 
(b)
Restrict in any way the right of the Company, an Affiliate and/or a Subsidiary
to terminate, change or modify any Employee’s employment or any Non-Employee
Director’s service as a Director at any time with or without Cause;

 
 
(c)
Give any Employee or Non-Employee Director the right to receive any bonus,
whether payable in cash or in Shares, or in any combination thereof, from the
Company, an Affiliate and/or a Subsidiary, nor be construed as limiting in any
way the right of the Company, an Affiliate and/or a Subsidiary to determine, in
its sole discretion, whether or not it shall pay any Employee or Non-Employee
Director bonuses, and, if so paid, the amount thereof and the manner of such
payment; or

 
 
(d)
Give any Participant any rights whatsoever with respect to an Award except as
specifically provided in the Plan and the Award Agreement.



14.2.                 Adoption of the Plan. The adoption of the Plan shall not
be deemed to give any Employee or Non-Employee Director or any other individual
any right to be selected as a Participant or to be granted an Award, or, having
been so selected, to be selected to receive a future Award.


14.3.                 Vesting.  Notwithstanding any other provision of the Plan,
a Participant’s right or entitlement to exercise or otherwise vest in any Award
not exercisable or vested at the time of grant shall only result from continued
services as a Non-Employee Director or continued employment with the Company or
any Subsidiary or Affiliate, or satisfaction of any other performance goals or
other conditions or restrictions applicable, by its terms, to such Award


14.4.                 No Effects on Benefits.  Payments and other compensation
received by a Participant under an Award are not part of such Participant’s
normal or expected compensation or salary for any purpose, including calculating
termination, indemnity, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments under any laws, plans, contracts, arrangements or
otherwise.  No claim or entitlement to compensation or damages arises from the
termination of the Plan or diminution in value of any Award or Shares purchased
or otherwise received under the Plan.

 
-32-

--------------------------------------------------------------------------------

 


14.5.                 One or More Types of Awards.  A particular type of Award
may be granted to a Participant either alone or in addition to other Awards
under the Plan.


ARTICLE  XV.
CHANGE OF CONTROL


15.1.                 Treatment of Outstanding Awards.  In the event of a Change
of Control, unless otherwise specifically prohibited by any applicable laws,
rules or regulations or otherwise provided in any applicable Award Agreement, as
in effect prior to the occurrence of the Change of Control, specifically with
respect to a Change of Control:


(a)           Immediately prior to the occurrence of such Change of Control, any
and all Options, SARs and Other Stock-Based Awards (if applicable) which are
outstanding shall immediately become fully exercisable as to all Shares covered
thereby, notwithstanding anything to the contrary in the Plan or the Award
Agreement, and, in the event of a Participant’s Termination (including
termination of employment or services with any successor of the Company, a
Subsidiary or an Affiliate) under any circumstances during the one year period
following the Change of Control, all Options, SARs and Other Stock-Based Awards
(if applicable) held by such Participant (or such Participant’s beneficiary or
transferee) shall remain exercisable at least until the first anniversary of
such Termination or the expiration of the term of such Option, SAR or Other
Stock-Based Award, if earlier.


(b)           Immediately prior to the occurrence of such Change of Control, any
restrictions, performance goals or other conditions applicable to Restricted
Stock Units, Shares of Restricted Stock and Other Stock-Based Awards previously
awarded to Participants shall be immediately canceled or deemed achieved, the
Period of Restriction applicable thereto shall immediately terminate, and all
restrictions on transfer, sale, assignment, pledge or other disposition
applicable to any such Shares of Restricted Stock shall immediately lapse,
notwithstanding anything to the contrary in the Plan or the Award Agreement.


(c)           Immediately prior to the occurrence of such Change of Control, all
Awards which are outstanding shall immediately become fully vested and
nonforfeitable.


(d)           The target payment opportunities attainable under any outstanding
Awards of Performance Units, Performance Shares and other Awards shall be deemed
to have been fully earned for the entire Performance Period(s) immediately prior
to the effective date of the Change of Control, unless actual performance
exceeds the target, in which case actual performance shall be used.  There shall
be paid out to each Participant holding such an Award denominated in Shares, not
later than five (5) days prior to the effective date of the Change of Control, a
pro rata number of Shares (or the equivalent Fair Market Value thereof, as
determined by the Committee, in cash) based upon an assumed achievement of all
relevant targeted performance goals, unless actual performance exceeds the
target, in which case actual performance shall be used, and upon the length of
time within the Performance Period which has elapsed prior to the Change of
Control.  Awards denominated in cash shall be paid pro rata to applicable
Participants in cash within thirty (30) days following the effective date of the
Change of Control, with the pro-ration determined as a function of the length of
time within the Performance Period which has elapsed prior to the Change of
Control, and based on an assumed achievement of all relevant targeted
performance goals, unless actual performance exceeds the target, in which case
actual performance shall be used.

 
-33-

--------------------------------------------------------------------------------

 


(e)           Any Award the payment or settlement of which was deferred under
Section 20.6 or otherwise shall be paid or distributed immediately prior to the
Change of Control, except as otherwise provided by the Committee in accordance
with Section 15.1(f).


(f)            In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement applicable to any Award or by resolution adopted prior to the
occurrence of the Change of Control, that any outstanding Award shall be
adjusted by substituting for each Share subject to such Award immediately prior
to the transaction resulting in the Change of Control the consideration (whether
stock or other securities of the surviving corporation or any successor
corporation to the Company, or a parent or subsidiary thereof, or that may be
issuable by another corporation that is a party to the transaction resulting in
the Change of Control) received in such transaction by holders of Shares for
each Share held on the closing or effective date of such transaction, in which
event the aggregate Option Price or Grant Price, as applicable, of the Award
shall remain the same; provided, however, that if such consideration received in
such transaction is not solely stock of a successor, surviving or other
corporation, the Committee may provide for the consideration to be received upon
exercise or payment of an Award, for each Share subject to such Award, to be
solely stock or other securities of the successor, surviving or other
corporation, as applicable, equal in fair market value, as determined by the
Committee, to the per-Share consideration received by holders of Shares in such
transaction.


(g)           In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement applicable to any Award or by resolution adopted prior to the
occurrence of the Change of Control, that any outstanding Award (or portion
thereof) shall be converted into a right to receive cash,  on or as soon as
practicable following the closing date or expiration date of the transaction
resulting in the Change of Control in an amount equal to the highest value of
the consideration to be received in connection with such transaction for one
Share, or, if higher, the highest Fair Market Value of a Share during the thirty
(30) consecutive business days immediately prior to the closing date or
expiration date of such transaction, less the per-Share Option Price, Grant
Price or outstanding unpaid purchase price, as applicable to the Award,
multiplied by the number of Shares subject to such Award, or the applicable
portion thereof.

 
-34-

--------------------------------------------------------------------------------

 


(h)           The Committee may, in its discretion, provide that an Award can or
cannot be exercised after, or will otherwise terminate or not terminate as of, a
Change of Control.


15.2.                 No Implied Rights; Other Limitations.  No Participant
shall have any right to prevent the consummation of any of the acts described in
Section 4.3 or 15.1 affecting the number of Shares available to, or other
entitlement of, such Participant under the Plan or such Participant’s
Award.  Any actions or determinations of the Committee under this Article XV
need not be uniform as to all outstanding Awards, nor treat all Participants
identically.  Notwithstanding the adjustments described in Section 15.1, in no
event may any Option or SAR be exercised after ten (10) years from the date it
was originally granted, and any changes to ISOs pursuant to this Article XV
shall, unless the Committee determines otherwise, only be effective to the
extent such adjustments or changes do not cause a “modification” (within the
meaning of Section 424(h)(3) of the Code) of such ISOs or adversely affect the
tax status of such ISOs.


15.3.                 Termination, Amendment, and Modifications of Change of
Control Provisions.  Notwithstanding any other provision of the Plan (but
subject to the limitations of Section  15.1(g), the last sentence of Section
16.1 and Section 16.2) or any Award Agreement provision, the provisions of this
Article XV may not be terminated, amended, or modified on or after the date of a
Change of Control to materially impair any Participant’s Award theretofore
granted and then outstanding under the Plan without the prior written consent of
such Participant.


15.4.                 Compliance with Section 409A.  Notwithstanding any other
provisions of the Plan or any Award Agreement to the contrary, if a Change of
Control that is not a Qualified Change of Control occurs, and payment or
distribution of an Award constituting deferred compensation subject to Code
Section 409A would otherwise be made or commence on the date of such Change of
Control (pursuant to the Plan, the Award Agreement or otherwise), (a) the
vesting of such Award shall accelerate in accordance with the Plan and the Award
Agreement, (b) such payment or distribution shall not be made or commence prior
to the earliest date on which Code Section 409A permits such payment or
distribution to be made or commence without additional taxes or penalties under
Section 409A, and (c) in the event any such payment or distribution is deferred
in accordance with the immediately preceding clause (b), such payment or
distribution that would have been made prior to the deferred payment or
commencement date, but for Code Section 409A, shall be paid or distributed on
such earliest payment or commencement date, together, if determined by the
Committee, with interest at the rate established by the Committee.  The
Committee shall not extend the period to exercise an Option or Stock
Appreciation Right to the extent that such extension would cause the Option or
Stock Appreciation Right to become subject to Code Section 409A. Additionally,
the Committee shall not take any action pursuant to this Article XV that would
cause an Award that is otherwise exempt from Code Section 409A to become subject
to Code Section 409A, or that would cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Code Section 409A.

 
-35-

--------------------------------------------------------------------------------

 


ARTICLE  XVI.
AMENDMENT, MODIFICATION, AND TERMINATION


16.1.                 Amendment, Modification, and Termination.  The Board may,
at any time and with or without prior notice, amend, alter, suspend, or
terminate the Plan, and the Committee may, to the extent permitted by the Plan,
amend the terms of any Award theretofore granted, including any Award Agreement,
in each case, retroactively or prospectively; provided, however, that no such
amendment, alteration, suspension, or termination of the Plan shall be made
which, without first obtaining approval of the shareholders of the Company
(where such approval is necessary to satisfy (i) the then-applicable
requirements of Rule 16b-3, (ii) any requirements under the Code relating to
ISOs or for exemption from Section 162(m) of the Code, or (iii) any applicable
law, regulation or rule (including the applicable regulations and rules of the
SEC and any national securities exchange)), would:


(a)           except as is provided in Section 4.3, increase the maximum number
of Shares which may be sold or awarded under the Plan or increase the maximum
limitations set forth in Section 4.2;


(b)           except as is provided in Section 4.3, decrease the minimum Option
Price or Grant Price requirements of Sections 6.3 and 7.2, respectively;


(c)           change the class of persons eligible to receive Awards under the
Plan;


(d)           change the Performance Measures set forth in Section 11.1;


(e)           extend the duration of the Plan or the period during which Options
or SARs may be exercised under Section 6.4 or 7.6, as applicable; or


(f)           otherwise require shareholder approval to comply with any
applicable law, regulation or rule (including the applicable regulations and
rules of the SEC and any national securities exchange).


In addition, (A) no such amendment, alteration, suspension or termination of the
Plan or any Award theretofore granted, including any Award Agreement, shall be
made which would materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant, provided, however, that the Board may amend or alter the Plan and
the Committee may amend or alter any Award, including any Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (x) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, pursuant to the rules and releases
promulgated by the SEC (including Rule 16b-3), and/or so that any Award that is
intended to qualify as Performance-Based Compensation shall qualify for the
performance-based compensation exception under Code Section 162(m) (or any
successor provision), or (y) if the Board or the Committee determines in its
discretion that such amendment or alteration either (I) is required or advisable
for the Company, the Plan or the Award to satisfy, comply with or meet the
requirements of any law, regulation, rule or accounting standard or (II) is not
reasonably likely to significantly diminish the benefits provided under such
Award, or that such diminishment has been or will be adequately compensated, and
(B) except as is provided in Section 4.3, but notwithstanding any other
provisions of the Plan, neither the Board nor the Committee may take any action
(1) to amend the terms of an outstanding Option or SAR to reduce the Option
Price or Grant Price thereof, cancel an Option or SAR and replace it with a new
Option or SAR with a lower Option Price or Grant Price, or that has an economic
effect that is the same as any such reduction or cancellation; or (2) to cancel
an outstanding Option or SAR having an Option Price or Grant Price above the
then-current Fair Market Value of the Shares in exchange for the grant of
another type of Award, without, in each such case, first obtaining approval of
the shareholders of the Company of such action.

 
-36-

--------------------------------------------------------------------------------

 


16.2.Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Board or the Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent unintended
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan. Any such adjustment with respect to an Award
intended to be an ISO shall be made only to the extent consistent with such
intent, unless the Board or the Committee determines otherwise, and any such
adjustment that is made with respect to an Award that is intended to qualify as
Performance-Based Compensation shall be made consistent with the intent that
such Award qualify for the performance-based compensation exception under Code
Section 162(m) (or any successor provision). Additionally, neither the Board nor
the Committee shall not make any adjustment pursuant to this Article XVI that
would cause an Award that is otherwise exempt from Code Section 409A to become
subject to Code Section 409A, or that would cause an Award that is subject to
Code Section 409A to fail to satisfy the requirements of Code Section 409A. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.


ARTICLE  XVII.
TAX WITHHOLDING AND OTHER TAX MATTERS


17.1.                 Tax Withholding.  The Company and/or any Subsidiary or
Affiliate are authorized to withhold from any Award granted or payment due under
the Plan the amount of all Federal, state, local and non-United States taxes due
in respect of such Award or payment and take any such other action as may be
necessary or appropriate, as determined by the Committee, to satisfy all
obligations for the payment of such taxes.  The recipient of any payment or
distribution under the Plan shall make arrangements satisfactory to the Company,
as determined in the Committee’s discretion, for the satisfaction of any tax
obligations that arise by reason of any such payment or distribution.  The
Company shall not be required to make any payment or distribution under or
relating to the Plan or any Award until such obligations are satisfied or such
arrangements are made, as determined by the Committee in its discretion.

 
-37-

--------------------------------------------------------------------------------

 


17.2.                 Withholding or Tendering Shares.  Without limiting the
generality of Section 17.1, the Committee may in its discretion permit a
Participant to satisfy or arrange to satisfy, in whole or in part, the tax
obligations incident to an Award by:  (a) electing to have the Company withhold
Shares or other property otherwise deliverable to such Participant pursuant to
his or her Award (provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy required Federal, state, local
and non-United States withholding obligations using the minimum statutory
withholding rates for Federal, state, local and/or non-U.S. tax purposes,
including payroll taxes, that are applicable to supplemental taxable income)
and/or (b) tendering to the Company Shares owned by such Participant (or by such
Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee.  All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


17.3.                 Restrictions.  The satisfaction of tax obligations
pursuant to this Article XVII shall be subject to such restrictions as the
Committee may impose, including any restrictions required by applicable law or
the rules and regulations of the SEC, and shall be construed consistent with an
intent to comply with any such applicable laws, rule and regulations.


17.4.                 Special ISO Obligations.  The Committee may require a
Participant to give prompt written notice to the Company concerning any
disposition of Shares received upon the exercise of an ISO within:  (i) two (2)
years from the date of granting such ISO to such Participant or (ii) one (1)
year from the transfer of such Shares to such Participant or (iii) such other
period as the Committee may from time to time determine.  The Committee may
direct that a Participant with respect to an ISO undertake in the applicable
Award Agreement to give such written notice described in the preceding sentence,
at such time and containing such information as the Committee may prescribe,
and/or that the certificates evidencing Shares acquired by exercise of an ISO
refer to such requirement to give such notice.


17.5.                 Section 83(b) Election.  If a Participant makes an
election under Section 83(b) of the Code to be taxed with respect to an Award as
of the date of transfer of Shares rather than as of the date or dates upon which
the Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company immediately
after filing such election with the Internal Revenue Service.  Neither the
Company nor any Subsidiary or Affiliate shall have any liability or
responsibility relating to or arising out of the filing or not filing of any
such election or any defects in its construction.

 
-38-

--------------------------------------------------------------------------------

 


17.6.                 No Guarantee of Favorable Tax Treatment.  Although the
Company intends to administer the Plan so that Awards will be exempt from, or
will comply with, the requirements of Code Section 409A, the Company does not
warrant that any Award under the Plan will qualify for favorable tax treatment
under Code Section 409A or any other provision of federal, state, local, or
non-United States law.  The Company shall not be liable to any Participant for
any tax, interest, or penalties the Participant might owe as a result of the
grant, holding, vesting, exercise, or payment of any Award under the Plan.


ARTICLE  XVIII.
LIMITS OF LIABILITY; INDEMNIFICATION


18.1.                 Limits of Liability.


(a)           Any liability of the Company or a Subsidiary or Affiliate to any
Participant with respect to any Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.


(b)           None of the Company, any Subsidiary, any Affiliate, any member of
the Board or the Committee or any other person participating in any
determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, shall have any liability, in the
absence of bad faith, to any party for any action taken or not taken in
connection with the Plan, except as may expressly be provided by statute.


(c)           Each member of the Committee, while serving as such, shall be
considered to be acting in his or her capacity as a director of the
Company.  Members of the Board of Directors and members of the Committee acting
under the Plan shall be fully protected in relying in good faith upon the advice
of counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.


(d)           The Company shall not be liable to a Participant or any other
person as to:  (i) the non-issuance of Shares as to which the Company has been
unable to obtain from any regulatory body having relevant jurisdiction the
authority deemed by the Committee or the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder, and (ii) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Option or other Award.


18.2.                 Indemnification.  Subject to the requirements of Delaware
law, each individual who is or shall have been a member of the Committee or of
the Board, or an officer of the Company to whom authority was delegated in
accordance with Article III, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of the individual’s own willful misconduct or
except as provided by statute.  The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such individual may
be entitled under the Company’s Articles of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify or
hold harmless such individual.

 
-39-

--------------------------------------------------------------------------------

 


ARTICLE  XIX.
SUCCESSORS


19.1.                  General.  All obligations of the Company under the Plan
with respect to Awards granted hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.


ARTICLE  XX.
MISCELLANEOUS


20.1.                  Drafting Context.  Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singu­lar shall include the
plural.  The words “Article,” “Section,” and “paragraph” herein shall refer to
provisions of the Plan, unless expressly indicated otherwise. The words
“include,” “includes,” and “including” herein shall be deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of similar import, unless the context otherwise requires.


20.2.                  Forfeiture Events.
 
(a)           Notwithstanding any provision of the Plan to the contrary, the
Committee shall have the authority to determine (and may so provide in any
Agreement) that a Participant’s (including his or her estate’s, beneficiary’s or
transferee’s) rights (including the right to exercise any Option or SAR),
payments and benefits with respect to any Award shall be subject to reduction,
cancellation, forfeiture or recoupment in the event of the Participant’s
Termination for Cause or due to voluntary resignation; serious misconduct;
violation of the Company’s or a Subsidiary’s or Affiliate’s policies; breach of
fiduciary duty; unauthorized disclosure of any trade secret or confidential
information of the Company or a Subsidiary or Affiliate; breach of applicable
noncompetition, nonsolicitation, confidentiality or other restrictive covenants;
or other conduct or activity that is in competition with the business of the
Company or any Subsidiary or Affiliate, or otherwise detrimental to the
business, reputation or interests of the Company and/or any Subsidiary or
Affiliate; or upon the occurrence of certain events specified in the applicable
Award Agreement (in any such case, whether or not the Participant is then an
Employee or Non-Employee Director).  The determination of whether a
Participant’s conduct, activities or circumstances are described in the
immediately preceding sentence shall be made by the Committee in its good faith
discretion, and pending any such determination, the Committee shall have the
authority to suspend the exercise, payment, delivery or settlement of all or any
portion of such Participant’s outstanding Awards pending an investigation of the
matter.

 
-40-

--------------------------------------------------------------------------------

 


(b)           If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, if the
Participant knowingly or grossly negligently engaged in the misconduct, or
knowingly or grossly negligently failed to prevent the misconduct, or if the
Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, the Participant shall reimburse
the Company the amount of any payment in settlement of an Award earned or
accrued during the twelve- (12-) month period following the first public
issuance or filing with the SEC (whichever just occurred) of the financial
document embodying such financial reporting requirement.


20.3.                 Severability.  In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


20.4.                 Transfer, Leave of Absence.  For purposes of the Plan, a
transfer of an Employee from the Company to an Affiliate or Subsidiary (or, for
purposes of any ISO granted under the Plan, only a Subsidiary), or vice versa,
or from one Affiliate or Subsidiary to another (or in the case of an ISO, only
from one Subsidiary to another), and a leave of absence, duly authorized in
writing by the Company or a Subsidiary or Affiliate, shall not be deemed a
Termination of the Employee for purposes of the Plan or with respect to any
Award (in the case of ISOs, to the extent permitted by the Code).  The Committee
shall have the discretion to determine the effects upon any Award, upon an
individual’s status as an Employee or Non-Employee Director for purposes of the
Plan (including whether a Participant shall be deemed to have experienced a
Termination or other change in status) and upon the exercisability, vesting,
termination or expiration of any Award in the case of:  (a) any Participant who
is employed by an entity that ceases to be an Affiliate or Subsidiary (whether
due to a spin-off or otherwise), (b) any transfer of a Participant between
locations of employment with the Company, an Affiliate, and/or Subsidiary or
between the Company, an Affiliate or Subsidiary or between Affiliates or
Subsidiaries, (c) any leave of absence of a Participant, (d) any change in a
Participant’s status from an Employee to a Non-Employee Director, or vice versa;
and (e) upon approval by the Committee, any Employee who experiences a
Termination but becomes employed by a partnership, joint venture, corporation or
other entity not meeting the requirements of an Affiliate or Subsidiary,
subject, in each case, to the requirements of Code Section 422 applicable to any
ISOs and Code Section 409A applicable to any Options and SARs.

 
-41-

--------------------------------------------------------------------------------

 


20.5.                 Exercise and Payment of Awards.  An Award shall be deemed
exercised or claimed when the Secretary of the Company or any other Company
official or other person designated by the Committee for such purpose receives
appropriate written notice from a Participant, in form acceptable to the
Committee, together with payment of the applicable Option Price, Grant Price or
other purchase price, if any, and compliance with Article XVII, in accordance
with the Plan and such Participant’s Award Agreement.


20.6.                 Deferrals.  To the extent provided in the Award Agreement,
the Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the lapse or waiver of the Period of
Restriction or other restrictions with respect to Restricted Stock or  the
payment or satisfaction of Restricted Stock Units, Performance Units,
Performance Shares, or Other Stock-Based Awards.  If any such deferral election
is required or permitted, (a) such deferral shall represent an unfunded and
unsecured obligation of the Company and shall not confer the rights of a
shareholder unless and until Shares are issued thereunder; (b) the number of
Shares subject to such deferral shall, until settlement thereof, be subject to
adjustment pursuant to Section 4.3; and (c) the Committee shall establish rules
and procedures for such deferrals and payment or settlement thereof, which may
be in cash, Shares or any combination thereof, and such deferrals may be
governed by the terms and conditions of any deferred compensation plan of the
Company or Affiliate specified by the Committee for such
purpose.  Notwithstanding any provisions of the Plan to the contrary, in no
event shall any deferral under this Section 20.6 be permitted if the Committee
determines that such deferral would result in the imposition of additional tax
under Code Section 409A of the Code.


20.7.                 Loans.  The Company may, in the discretion of the
Committee, extend one or more loans to Participants in connection with the
exercise or receipt of an Award granted to any such Participant; provided,
however, that the Company shall not extend loans to any Participant if
prohibited by law or the rules of any stock exchange or quotation system on
which the Company’s securities are listed.  The terms and conditions of any such
loan shall be established by the Committee.


20.8.                 No Effect on Other Plans.  Neither the adoption of the
Plan nor anything contained herein shall affect any other compensation or
incentive plans or arrangements of the Company or any Subsidiary or Affiliate,
or prevent or limit the right of the Company or any Subsidiary or Affiliate to
establish any other forms of incentives or compensation for their directors,
officers or eligible employees or grant or assume options or other rights
otherwise than under the Plan.


20.9.                 Section 16 of Exchange Act and Code Section
162(m).  Unless otherwise stated in the Award Agreement, notwithstanding any
other provision of the Plan, any Award granted to an Insider shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3) that are requirements for
the application of such exemptive rule, and the Plan and the Award Agreement
shall be deemed amended to the extent necessary to conform to such
limitations.  Furthermore, notwithstanding any other provision of the Plan or an
Award Agreement, any Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be subject to any applicable limitations
set forth in Code Section 162(m) or any regulations or rulings issued thereunder
(including any amendment to the foregoing) that are requirements for
qualification as “other performance-based compensation” as described in Code
Section 162(m)(4)(C), and the Plan and the Award Agreement shall be deemed
amended to the extent necessary to conform to such requirements and no action of
the Committee that would cause such Award not to so qualify shall be effective.

 
-42-

--------------------------------------------------------------------------------

 


20.10.               Requirements of Law; Limitations on Awards.


(a)           The granting of Awards and the issuance of Shares under the Plan
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.


(b)           If at any time the Committee shall determine, in its discretion,
that the listing, registration and/or qualification of Shares upon any
securities exchange or under any state, Federal or non-United States law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the sale or purchase of
Shares hereunder, the Company shall have no obligation to allow the grant,
exercise or payment of any Award, or to issue or deliver evidence of title for
Shares issued under the Plan, in whole or in part, unless and until such
listing, registration, qualification, consent and/or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Committee.


(c)           If at any time counsel to the Company shall be of the opinion that
any sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Subsidiary or Affiliate under the statutes, rules or regulations
of any applicable jurisdiction, the Company shall have no obligation to make
such sale or delivery, or to make any application or to effect or to maintain
any qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Subsidiary or Affiliate.


(d)           Upon termination of any period of suspension under this Section
20.10, any Award affected by such suspension which shall not then have expired
or terminated shall be reinstated as to all Shares available before such
suspension and as to the Shares which would otherwise have become available
during the period of such suspension, but no suspension shall extend the term of
any Award.

 
-43-

--------------------------------------------------------------------------------

 


(e)           The Committee may require each person receiving Shares in
connection with any Award under the Plan to represent and agree with the Company
in writing that such person is acquiring such Shares for investment without a
view to the distribution thereof, and/or provide such other representations and
agreements as the Committee may prescribe.  The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the Shares purchasable or otherwise receivable by any person under any Award as
it deems appropriate.  Any such restrictions shall be set forth in the
applicable Award Agreement, and the certificates evidencing such shares may
include any legend that the Committee deems appropriate to reflect any such
restrictions.


(f)            An Award and any Shares received upon the exercise or payment of
an Award shall be subject to such other transfer and/or ownership restrictions
and/or legending requirements as the Committee may establish in its discretion
and may be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.


20.11.               Participants Deemed to Accept Plan.  By accepting any
benefit under the Plan, each Participant and each person claiming under or
through any such Participant shall be conclusively deemed to have indicated
their acceptance and ratification of, and consent to, all of the terms and
conditions of the Plan and any action taken under the Plan by the Board, the
Committee or the Company, in any case in accordance with the terms and
conditions of the Plan.


20.12.               Governing Law.  The Plan and all Award Agreements and other
agreements hereunder shall be construed in accordance with and governed by the
laws of the state of Delaware, without giving effect to the choice of law
principles thereof, except to the extent superseded by applicable United States
federal law.  Unless otherwise provided in the Agreement, Participants are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Delaware, to resolve any and all issues that may arise out of or
relate to the Plan or any related Award Agreement.


20.13.               Plan Unfunded.  The Plan shall be unfunded.  The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the issuance of Shares or the payment of
cash upon exercise or payment of any Award.  Proceeds from the sale of Shares
pursuant to Options or other Awards granted under the Plan shall constitute
general funds of the Company.

 
-44-

--------------------------------------------------------------------------------

 


20.14.               Administration Costs.  The Company shall bear all costs and
expenses incurred in administering the Plan, including expenses of issuing
Shares pursuant to any Options or other Awards granted hereunder.


20.15.               Uncertificated Shares. To the extent that the Plan provides
for issuance of certificates to reflect the transfer of Shares, the transfer of
such Shares may nevertheless be effected on a noncertificated basis, to the
extent not prohibited by applicable law or the rules of any stock exchange.


20.16.               No Fractional Shares. An Option or other Award shall not be
exercisable with respect to a fractional Share or the lesser of fifty (50)
shares or the full number of Shares then subject to the Option or other
Award.  No fractional Shares shall be issued upon the exercise or payment of an
Option or other Award.


20.17.               Deferred Compensation. If any Award would be considered
deferred compensation as defined under Code Section 409A and would fail to meet
the requirements of Code Section 409A, then such Award shall be null and void;
provided, however, that the Committee may permit deferrals of compensation
pursuant to the terms of a Participant’s Award Agreement, a separate plan, or a
subplan which (in each case) meets the requirements of Code Section 409A.
Additionally, to the extent any Award is subject to Code Section 409A,
notwithstanding any provision herein to the contrary, the Plan does not permit
the acceleration of the time or schedule of any distribution related to such
Award, except as permitted by Code Section 409A.


20.18.               Employees Based Outside of the United
States.  Notwithstanding any provision of the Plan to the contrary, in order to
comply with the laws or practices of countries other than the United States in
which the Company, any Affiliate, and/or any Subsidiary operates or has
Employees or Non-Employee Directors, the Committee, in its sole discretion,
shall have the power and authority to:
 
 
(a)
Determine which Affiliates and Subsidiaries shall be covered by the Plan;

 
 
(b)
Determine which Employees and/or Non-Employee Directors outside the United
States are eligible to participate in the Plan;

 
 
(c)
Grant Awards (including substitutes for Awards), and modify the terms and
conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate who are non-United States
nationals or employed outside the United States, or otherwise to comply with
applicable non-United States laws or conform to applicable requirements or
practices of jurisdictions outside the United States;

 
 
(d)
Establish subplans and adopt or modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.18 by the Committee shall be attached to the Plan as appendices; and


 
-45-

--------------------------------------------------------------------------------

 


 
(e)
Take any action, before or after an Award is made, that the Committee, in its
discretion, deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.



Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate any applicable law.




*                      *                      *
 
 
46

--------------------------------------------------------------------------------